1                                                                                                                                                                                                  F O R           P U B L I C A T I O N
 2
 3                                                                                 I N          T H E             S U P R E M E                  C O U R T                O F       T E N N E S S E E
 4
 5                                                                                                                            A T             N A S H V I L L E
 6
 7
 8
                                                                                                                  H E A R D               A T        C O O K E V I L L E                                   FILED
 9                                                                                                                                                                                                        November 24, 1997
10
11                                                                                                                                                                                                   Cecil W. Crowson
12   S T A T E     O F                    T E N N E S S E E ,                                                                         (                                                             Appellate Court Clerk
13                                                                                                                                    (
14 P. l a i n t i f f - A p p e l l e e ,                                                                                (
15                                                                                                                                    (              C o f f e e                C r i m i n a l
16                                                                                                                                    (
17   v .                                                                                                                              (               H o n . G e r a l d                           L .        E w e l l ,                    S r . ,
18                                                                                                                                    (              J u d g e
19                                                                                                                                    (
20   W A Y N E     L E E                       Y E A R G A N ,                                                                        (              N o .           0 1 S 0 1 - 9 6 0 4 - C C - 0 0 0 8 0
21                                                                                                                                    (
22               D e f e n d a n t - A p p e l l a n t .                                                                              (
23
24
25
26
27                                                                 C           O      N         C         U       R       R    I          N      G          I        N          R         E   S        U       L        T        S
28
29
30
31
32                                              I        a g r e e                        t h a t               t h e         m o t i o n                 t o        s u p p r e s s                   t h e                e v i d e n c e                 b e

33   d e n i e d .                        I         w r i t e                      s e p a r a t e l y                          b e c a u s e                   t h e           l a n g u a g e                      o f         t h e           m a j o r i t y

34   o p i n i o n                     r e d u c e s                           t h e            c o n s t i t u t i o n a l                                  s t a n d a r d                  f o r            s e a r c h                    a n d         s e i z u r e
                                                                                                                          1
35   t o   “ r e a s o n a b l e                                         s u s p i c i o n . ”                                     T h e             m a j o r i t y                  m i s c o n s t r u e s                                T e r r y             v .

36   O h i o ,    3 9 2                        U . S .                   1 ,          8 8           S .           C t .        1 8 6 8               ( 1 9 6 8 ) ,                  t h e          U n i t e d                  S t a t e s                 S u p r e m e

37   C o u r t     c a s e                          w h i c h                      r e c o g n i z e d                         t h e             v a l i d i t y                    o f       i n v e s t i g a t i v e                               s t o p s

38   b a s e d          o n                   e x i g e n t                        c i r c u m s t a n c e s ,                                   a n d          i g n o r e s                 W h r e n                 v .              U n i t e d           S t a t e s ,

39   _ _ _ _ _       U . S .                        _ _ _ _ _ ,                       1 1 6               S .         C t .         1 7 6 9               ( 1 9 9 6 ) ,                   t h e        m o s t               r e c e n t               U n i t e d


                                                    1
                                                        " B    e c       a u s e              t h e         i n v e s t i g a        t o r y           s t o p               i n t h i s            c a s e            w a s      b      a s e d u p        o n
                   r       e      a       s o n        a b l        e      s u s p         i c i o         n , i t w a s                v a l i       d      u n d          e r b o t h            t h e f           e d e r     a l          a n d s t      a t e
                   c       o       n       s t i      t u t        i o     n s . ”                M a     j o r i t y O p           i n i o n             a t _             _ _ _ _ [ s l          i p o p            . a t         1       6 ] .
                   P       a     r       t i c      u l a        r l      y a l           a r m i        n g i s t h e                 s t a t        e m e n t           :       “ I n d e       e d , t           h e a      v a        i l a b i l i     t y          o f
                   l      e     s       s i         n t r       u s       i v e           i n v e       s t i g a t o r y             t e c h         n i q u e          s d o e s n              o t v i          t i a t      e          t h e
                   c        o      n       s t i      t u t        i o     n a l             v a l i      d i t y o f a                s t o p           w h i c            h i s s u p            p o r t e         d b y           r      e a s o n a b    l e
                    s      u     s       p i c       i o n        . ”           I d        .
 1   S t a t e s       S u p r e m e                 C o u r t          c a s e           d i s c u s s i n g                  t h e            r e q u i r e m e n t s                         f o r         p r o b a b l e

 2   c a u s e .         T h e            m a j o r i t y               a l s o         f a i l s            t o         f o l l o w ,                o r       e v e n           m e n t i o n ,                   t h e

 3   h o l d i n g s         i n          H u g h e s             v .       S t a t e ,             5 8 8          S . W . 2 d               2 9 6        ( T e n n .             1 9 7 9 )                 a n d       S t a t e

 4   v .     P u l l y ,           8 6 3          S . W . 2 d            2 9      ( T e n n .           1 9 9 3 )              i n            w h i c h             t h i s         C o u r t               d i s c u s s e d

 5   i n       d e t a i l         t h e           r a t i o n a l e              a n d           r e q u i r e m e n t s                       f o r         a n        i n v e s t i g a t i v e                            s t o p .

 6

 7

 8                                                                                                                 I

 9

10                                 T h e           a p p e a l            i s     f r o m           c o n v i c t i o n s                       o f         d r i v i n g               u n d e r              t h e
                                                                                                                                                      2
11   i n f l u e n c e             o f       a n       i n t o x i c a n t ,                      s e c o n d            o f f e n s e ,                     a n d        d r i v i n g                 a      m o t o r
                                                                                                                                 3
12   v e h i c l e       w i t h             a       r e v o k e d              d r i v e r           l i c e n s e ,                        e n t e r e d              u p o n          t h e

13   d e f e n d a n t ' s                p l e a s         o f         g u i l t y ,              r e s e r v i n g                     a     d i s p o s i t i v e                      q u e s t i o n                 o f

14   l a w .

15

16                                 O n           T h u r s d a y ,              J a n u a r y               2 8 ,        1 9 9 3 ,              a t         a p p r o x i m a t e l y                          2 : 2 0

17   p . m . ,       T u l l a h o m a                P o l i c e               O f f i c e r           J a s o n              F e r r e l l                  o b s e r v e d               t h e

18   d e f e n d a n t ,                 W a y n e       L e e           Y e a r g a n ,              d r i v i n g                  a        p i c k u p            t r u c k            o n       a         p u b l i c

19   s t r e e t       i n         T u l l a h o m a .                      P r e v i o u s l y ,                      O f f i c e r              F e r r e l l                 h a d       a r r e s t e d                     t h e

20   d e f e n d a n t             f o r          d r i v i n g             u n d e r         t h e          i n f l u e n c e                    o f         a n        i n t o x i c a n t                    a n d           h a d

21   b e e n       p r e s e n t            i n        t h e        g e n e r a l             s e s s i o n s                  c o u r t              o n         J u l y         2 ,       1 9 9 2             w h e n              t h e

22   d e f e n d a n t             p l e a d e d            g u i l t y             t o       t h e          o f f e n s e                   a n d          w a s        s e n t e n c e d                    t o       1 1

23   m o n t h s       a n d         2 9          d a y s         i n       j a i l ,         a       f i n e            o f     $ 2 5 0 ,                a n d         t h e           r e v o c a t i o n                    o f

24   h i s       d r i v e r         l i c e n s e                f o r         o n e       y e a r          f r o m           t h e            d a t e           o f       t h e         j u d g m e n t .

25


                                     2
                                         T e n n .      C o d e         A n n .     §      5 5 - 1 0 - 4 0 1             ( 1 9 9 3 ) .

                                     3
                                         T e n n .      C o d e         A n n .     §      5 5 - 5 0 - 5 0 4             ( 1 9 9 3 ) .




                                                                                                             - 2 -
 1                                        W h e n               t h e           o f f i c e r                 b e g a n                f o l l o w i n g                   t h e           d e f e n d a n t ' s                          t r u c k ,

 2   t h e       d e f e n d a n t ,                            a c c o r d i n g                     t o       t h e          o f f i c e r ' s                     t e s t i m o n y ,                       " s p e d                  u p          s o m e ,

 3   h e       w a s n ' t                g o i n g               a t       a          h i g h          r a t e            o f          s p e e d ,                b u t       h e           a c c e l e r a t e d . "                                      I n

 4   t h e       o f f i c e r ' s                    v i e w ,                   t h e             d e f e n d a n t                   " a t t e m p t e d                    t o           p u t           s o m e              t r a f f i c

 5   b e t w e e n                u s . "             T h e             d e f e n d a n t                      t h e n             d r o v e            i n t o              t h e           p a r k i n g                  l o t           o f

 6   R u b y ’ s            L o u n g e ,                   a       l o c a l                b a r ;            t h e        o f f i c e r                 f o l l o w e d                     a n d           p u t              o n          h i s

 7   b l u e       l i g h t s .                      T h e             d e f e n d a n t                      p a r k e d                a n d         g o t          o u t           o f          h i s        t r u c k .                        T h e

 8   o f f i c e r                a s k e d           t o           s e e          h i s              d r i v e r            l i c e n s e ,                   a n d           h e           p r o d u c e d                  a

 9   r e s t r i c t e d                    l i c e n s e                 i s s u e d                   p u r s u a n t                   t o       a      c o u r t                 o r d e r               w h i c h                  p e r m i t t e d

10   t h e       d e f e n d a n t                    t o           d r i v e                “ i n            C o f f e e               C o u n t y                o n l y           a s       n e c e s s a r y                          t o

11   c o m p l e t e                j o b          t a s k s ”                   b e t w e e n                 t h e         h o u r s             o f         7       a . m .              a n d        7       p . m .                       T h e

12   d e f e n d a n t ’ s                        e m p l o y m e n t                        w a s          l i s t e d                 o n     t h e          o r d e r               g r a n t i n g                   t h e

13   r e s t r i c t e d                    l i c e n s e                   a s          f a r m i n g                 a n d            " r e n t a l                p r o p e r t y                  o w n e r . "                         T h e

14   o f f i c e r            t e s t i f i e d                         t h a t              w h e n           h e         a s k e d            t h e          d e f e n d a n t                      w h y           h e           h a d

15   d r i v e n            t o         t h e         b a r ,             t h e              d e f e n d a n t                     r e p l i e d                   t h a t         h e         “ h a d           c o m e                 t o       t h e

16   b a r      t o         m e e t           a       g u y             a b o u t               a       c o w . ”                  B a s e d            o n          h i s         o b s e r v a t i o n s                               a n d          a

17   f i e l d          s o b r i e t y                     t e s t ,              t h e              o f f i c e r                c o n c l u d e d                   t h a t              t h e        d e f e n d a n t                         w a s

18   u n d e r          t h e           i n f l u e n c e                        o f         a n        i n t o x i c a n t                     a n d          a r r e s t e d                   h i m           f o r              d r i v i n g

19   u n d e r          t h e             i n f l u e n c e                       a n d             d r i v i n g                o n      a       r e v o k e d                l i c e n s e .                        T h e               p o l i c e

20   o f f i c e r                a d m i t t e d                   t h a t              h e          w a s       a w a r e               o f      t h e             a v a i l a b i l i t y                          o f

21   r e s t r i c t e d                    l i c e n s e s                      f o r              d r i v i n g            o f f e n d e r s .                            H o w e v e r ,                    h e          t e s t i f i e d

22   t h a t          i f         h e       h a d           t r i e d                  t o          e s t a b l i s h                   t h e       s t a t u s                o f           t h e           d e f e n d a n t ’ s

23   l i c e n s e            b e f o r e                  s t o p p i n g                          h i m ,          i t     w o u l d              h a v e            t a k e n               a p p r o x i m a t e l y                                    1 5

24   m i n u t e s                f o r       t h e              p o l i c e                 r a d i o            o p e r a t o r                   t o            d e t e r m i n e                  w h e t h e r                      t h e

25   d e f e n d a n t                    h a d       a           r e s t r i c t e d                       l i c e n s e .

26

27                                        T h e           C o u r t               o f          C r i m i n a l                   A p p e a l s                f o u n d              t h a t           " a           p r u d e n t




                                                                                                                             - 3 -
 1   o f f i c e r           c o u l d                             r e a s o n a b l y                                                  h a v e                     b e l i e v e d                                                t h a t             t h e            a p p e l l a n t                                     w a s

 2   d r i v i n g           o n         a                       r e v o k e d                         l i c e n s e "                                              a n d                           h e l d                       t h a t              t h e            o f f i c e r                                     h a d

 3   " p r o b a b l e             c a u s e                               t o                 c o n d u c t                                        a n             i n v e s t i g a t i v e                                                          s t o p . "                                I n             r e a c h i n g

 4   t h a t     c o n c l u s i o n ,                                       t h e                    C o u r t                                     o f             C r i m i n a l                                               A p p e a l s                     r e l i e d                              u p o n              T e r r y         v .

 5   O h i o ,       3 9 2         U . S .                           1 ,               8 8            S .                           C t .               1 8 6 8                                ( 1 9 6 8 )                               a n d         S t a t e                  v .                      W a t k i n s ,                8 2 7

 6   S . W . 2 d           2 9 3         ( T e n n .                                    1 9 9 2 ) .

 7

 8                                                                                                                                                                                            I I

 9

10                                 T h i s                            C o u r t                         r e c e n t l y                                               c l a r i f i e d                                                   t h e         s t a n d a r d                                     o f           r e v i e w

11   u n d e r       w h i c h                      a              t r i a l                       c o u r t ’ s                                          f i n d i n g s                                             o f                f a c t           o n           s u p p r e s s i o n                                        i s s u e s

12   a r e     t o     b e         r e v i e w e d :

13

14                                                                   Q u         e s           t i o n          s                           o f            c r      e d            i b                  i l i         t y                o f         t h e
15                                 w          i         t n e s s                 e s           , t h                   e                     w e    i g h            t              a n                 d v           a l u                e   o f t             h e
16                                 e         v          i d e n c                 e ,                   a n d                       r e s            o l u            t i           o n                       o f                 c o       n fl i c t              s i n           t h e
17                                 e         v          i d e n c                  e              a r e                 m              a t t         e r s                   e        n t                r u s         t e d                     t
                                                                                                                                                                                                                                                o t h               e t r         i a l
18                                 j         u            d g e a                   s             t h e                  t              r i e            r o               f           f a                c t .                      T        h e     p a r          t y
19                                 p          r           e v a i l                    i n        g i n                                 t h e                 t r          i a         l                  c o u            r t                i s       e n t       i t l e          d             t o
20                                 t         h           e        s t r            o n             g e s t                             l e g          i t i            m a              t e                    v i        e w                o f       t h e              e v i        d e          n c e
21                                 a         d           d  u c e d                        a        t t h               e                     s u     p p r             e s            s i               o n             h e a             r in g a               s w e            l l                 a s
22                                 a         l          l       r e a             s o            n a b l            e                        a n    d l              e g             i t                  i m a           t e               i n f e r e           n c e s                  t      h a t
23                                 m           a           y       b e                d r           a w n                   f            r o m                t h          a t                      e v i d                e n c              e .         S o             l o n        g           a s
24                                 t         h            e        g r e               a t        e r w                     e             i g h       t o                f              t          h e e                    v i d            e n  c e s             u p p o              r t         s
25                                 t         h          e        t r i            a l                   c o u       r               t ’ s                    f i      n d           i          n g s ,                         t h          o s  e f i             n d i n         g s
26                                 s         h           a l l b                   e             u p h e            l                 d .                   I n              o      t          h e r                   w o r              d s , a                t r i a            l
27                                 c         o           u r t ’ s                       f         i n d i          n                 g s           o f              f a                c         t i n                         a         s u p p r e               s s i o       n
28                                  h         e           a r i n g                        w         i l l                  b           e u             p h e              l d                       u n l e                s s                t h e e v               i d e n        c e
29                                  p         r           ep o n d                   e r           a t e s                             o t h         e r w              i s         e           .                 W       e a               l so n o                t e t         h a             t
30                                  t         h            i s s t                     a n            d a r d                            o f              r e v          i e            w                   i s             c o n             s i s t e n             t w i           t h
31                                  T           e            nn . R                    .             A p p .                              P .          1 3 (               d )          ,                  w h i             c h              p r  o v i d            e s t           h a                 t i         n
32                                   c         i           v i l c                     a s            e s ,                     f          i n d        i n g              s              o           f f a                c t                b y        a t           r i a l                c           o u r       t
33                                   a         r          e        p r e              s u            m e d                      c          o r r          e c t                “          u           n l e s             s t               h e       p r e          p o n d            e r               a n c       e
34                                   o        f            t h e                   e v           i d e n            c                   e i           s o              t h          e          r w i s                    e . ”                H e r e             a f t e            r ,                   t h   e
35                                   p        r         o p e r                    s t           a n d a            r                   d t           o b               e            a           p p l i                e d                i n r e v               i e w i        n g
36                                   s        u         p p r e s                  s i              o n i               s              s u e         s i                 s             t          h e “                  p r e            p o n d e r                a n c e                 o        f
37                                   t       h          e e v i                    d e           n c e ”                             s t a            n d a             r d          .
38
39

40   S t a t e       v .       O d o m ,                             9 2 8                     S . W . 2 d                                    1 8 ,                 2 3                        ( T e n n .                               1 9 9 6 ) .                    T h e                     a p p l i c a t i o n                       o f




                                                                                                                                                                                   - 4 -
 1   t h e         l a w       t o            t h e                        f a c t s                                 f o u n d                           b y                t h e                                  t r i a l             c o u r t ,                               h o w e v e r ,                                          i s         a

 2   q u e s t i o n             o f                l a w                              w h i c h                                   t h i s              C o u r t                                            r e v i e w s                      d e                 n o v o .                          B e a r e                                  C o .       v .

 3   T e n n e s s e e               D e p t .                                    o f                R e v e n u e ,                                           8 5 8                                 S . W . 2 d                      9 0 6 ,                       9 0 7                 ( T e n n .                                 1 9 9 3 ) .

 4

 5                                                                                                                                                                                               I I I

 6

 7                                                                                                                                                                                                    A .

 8

 9                                     T h e                        r e l e v a n t                                                   c o n s t i t u t i o n a l                                                                  p r o v i s i o n s                                            a r e                 t h e                     F o u r t h

10   A m e n d m e n t               t o                   t h e                         U n i t e d                                      S t a t e s                            C o n s t i t u t i o n                                                            a n d                 A r t i c l e                                     1 ,         S e c t i o n
                                                                                                                                                                                                         4
11   7 ,     o f       t h e         T e n n e s s e e                                                      C o n s t i t u t i o n .                                                                                   T h e           F o u r t h                             A m e n d m e n t                                             " e x i s t s ,

12   p r i m a r i l y ,                f o r                              t h e                      b e n e f i t                                     o f                 t h e                                  c i t i z e n ;                            i t s                o r i g i n                                a n d                 h i s t o r y

13   c l e a r l y             m a n i f e s t                                           t h a t                                   t h e            F o u r t h                                           A m e n d m e n t                                  w a s                 i n t e n d e d                                          a s         a

14   r e s t r a i n t               u p o n                               t h e                     a c t i v i t i e s                                                    o f                          t h e                s o v e r e i g n                                   a u t h o r i t y                                               t o       t h e


                                        4
                                              T h e                        F o u r t h                           A m e n d m e n t                                      s t a t e s ,

                                        U      n     r e           a       s o           n a b           l e                  s e      a r      c     h e s              a n d             s                  e i z       u r      e s .         -          T h      e        r i g        h      to          f            t h e                 p e o p l e
                                        t      o         b          e           s         e c u            r e                 i n        t    h      e i r              p e r          s o                    n s ,         h    o u s e       s ,             p    a p       e r s       ,     a n          d            e f f               e c t s ,
                                        a      g     a i           n       s t               u n        r e      a          s o       n a     b      l e        s       e a r        c h                     e s         a n     d s e        i z          u r      e s      , s           h a l l                n      o t                b e
                                         v      i     o l             a      t e           d ,           a n         d            n     o       w      a r r        a     n t s           s                   h a l        l        i s s u    e ,             b     u t            u p    o  n p              r o          b a b             l e
                                         c      a      u s             e      ,            s u p          p o         r        t e      d       b      y o          a     t h          o r                       a f      f i      r m a t      i o          n ,         a      n d          p a r t            i c         u l a             r l y
                                          d     e     s c           r      i b          i n g                t   h          e         p l     a     c e         t       o b          e                       s e a       r c     h e d ,           a       n d         t     h e          p e r s             o n         s o                r
                                          t    h     i n           g       s            t o             b e                  s e      i z     e     d .



                        U . S . C o n s t . a m e n d . I V .     T h e F o u r t h                                                                                                                                    A m e n d m e n t i s a p p l i c a b l e t o t h e s t a t e s
                        t h r o u g h t h e F o u r t e e n t h A m e n d m e n t .                                                                                                                                   M a p p v . O h i o , 3 6 7 U . S . 6 4 3 , 6 5 5 , 8 1
                       S . C t . 1 6 8 4 , 1 6 9 1 ( 1 9 6 1 ) .

                       A r t i c l e                  1 ,                    S e c t i o n                                  7         o f           t h e                T e n n e s s e e                                       C o n s t i t u t i o n                                         s t a t e s ,

                                        U      n     r      e a            s      o      n a       b l       e               s e a r c h e s                              a n d                         s e          i z u        r e s -              G      e n e        r a l w a r                    r a           n t        s .          - T h a t
                                        t      h      e             p        e      o       p l       e         s h          a l l b e s e                                c u r                  e             i      n t       h e i r           p e         r s o        n s , h o u                   s e           s ,              p     a p e r s
                                        a      n     d            p         o     s       s e      s s       i o            n s , f r o m                                u n r           e             a s         o n a       b l e s         e a         r c h        e s a n d                      s e          i z       u r           e s ; a n d
                                        t      h       a      t               g     e       n e    r a        l                w a r r a n t s ,                             w h             e          r e          b y        a n o f            f i         c e r         m a y b e                        c       o m           m a      n d e d t o
                                        s      e     a       r c            h              s u      s p       e c              te d p l a c e                              s ,                w          i t          h o u     t e v i          d e         n c e           o f t h e                         f      a c        t
                                        c      o       m        m i        t      t      e d        ,         o r               t o s e i z e                                  a n           y               p       e r s        o n o r            p       e r s        o n s n o t                         n       a m          e d       , w h o s e
                                        o      f     f      e n            c      e     s         a r       e               n o t p a r t i                             c u l        a                r l           y d          e s c r i      b e         d a          n d s u p p                    o r          t e       d            b y
                                         e     v      i     d e            n       c     e ,            a    r e              d a n g e r o u                            s t             o                 l       i b e      r t y a         n d                o u    g h t n o t                         t      o          b e
                                         g     r     a       n t           e      d      .



                       T e n n .              C o n s t .                               a r t .                           I ,         §         7 .




                                                                                                                                                                                                     - 5 -
 1   e x t e n t           t h a t             a            c i t i z e n                     m a y        b e                s e c u r e                             i n                            t h e              u n m o l e s t e d                                     e n j o y m e n t           o f

 2   h o m e           a n d   p o s s e s s i o n s ,                                         e x c e p t                    b y            v i r t u e                                             o f         p r o c e s s                                    d u l y           i s s u e d . "

3    S t a t e          v .    B u r r o u g h s ,                                   9 2 6            S . W . 2 d                        2 4 3 ,                      2 4 5                             ( T e n n .                           1 9 9 6 ) .                           T h e       C o u r t

4    r e c e n t l y           r e a f f i r m e d                                   t h i s            h i s t o r i c                                    p r i n c i p l e :

5

 6                                       [         B ] o             t h  t        h e          F    o u r t        h             A m      e n         d m         e n          t                    t o          t         h e   U n i t                          e d
 7                                   S   t         a t e         s    C o        n s      t i       t u t i      o n                 a   n d              A       r t         i c                    l e         1      ,      S e c t i                          o n       7
 8                                   o     f          t h          e T e           n n       e s    s e e            C o         n s        t i         t u         t i         o n                        p r     o       h i b i t
 9                                   "   u         n r e         a s o n         a b      l e       " s e         a r         c h        e s              a      n d               s                   e i z     u      r e s .         T                         h e
10                                   S   t         a t e            m a y             n     o t        i n v       a d         e          t h         i s             p        e r                   s o n       a      l
11                                   c   o          n s t         i t u t         i o      n a      l r i         g h          t          o f               t      h e               i                n d i       v       i d u a l c                             i t i z e n
12                                   e   x          c e p          t u n            d e    r        t h e           m o            s t        e       x i           g e          n t                      c i       r      c u m s t a n                           c e s .
13
14                                   .             .        .
15
16                                                                A            w a r r        a n
                                                                                                t l e s            s               s e a         r c           h          a         n            d           s e i         z u        r e     ,
17                                   t    h           e r      e f o         r e ,           i s   p r e          s u              m e d               u       n r      e         a       s              o n a b              l e         u      n l          e s s          i t
18                                   f   a          l l     s i             n t o          o ne o f                      t      h e            n a            r r       o        w        l             y d e                f i       n e       d
19                                   e   x         c e      p t i          o n s ,              o
                                                                                              r e x              i g           e n t               c       i r         c       u        m              s t a n            c e       s ,             t       o        t h e
20                                   w    a          r r     a n t               r e q    u i r e m e             n t           .             T h           e         m         e       r             e e x              i s          t e      n c          e        o f
21                                   t    h           e s      e c           i r c u          m s
                                                                                               t a n c               e s              d o        e s              n      o         t                     n e c e             s s        a r     i l           y
22                                   v   a          l i     d a t          e a              w ar r a n           t l          e s s                  s       e a       r      c         h            .           A        s         p o       i n           t e      d      o   u t
23                                   i   n              [     U n i          t e d         S t
                                                                                             a t e s                      v       . N           e l         s o       n         ,                      4 5 9                F .      2 d            8         8 4    ,      8   8 5
24                                   (   6         t h           C i        r . 1           9 7
                                                                                              2 ) ] ,                  e      x c e            p t          i o       n       s                      a r e                  j e      a l      o u            s l     y      a   n d
25                                   c   a          r e      f u l          l y d         r aw n . "                           T h e          r e                m     u        s        t                  b e           a          s h       o w            i n    g      b   y
26                                   t   h         o s      e a             s s e r         t i
                                                                                             n g t               h e                 e x     c e             p t      i       o         n                  t h a        t             t h      e
27                                   e   x           i g      e n c           i e s         o f   t h e             s             i t u        a t           i o        n                    m          a d e                t h        e         s e        a r c h
28                                   i   m          p e      r a t          i v e .           T h e               b u             r d e        n            i s         o n                                t h o        s e               s    e e          k i n g
29                                   t   h         e         e x c          e p t i       o n t o                s h            o w            t h          e         n e e                          d .
30
31
32
33   S t a t e           v .   B a r t r a m ,                               9 2 5            S . W . 2 d                     2 2 7 ,                      2 2 9 - 3 0                                       ( T e n n .                          1 9 9 6 )                     ( c i t a t i o n s

34   o m i t t e d ) .

35

36                                   T h e                      s t o p           o f           t h e      d e f e n d a n t ’ s                                                             v e h i c l e                                i n                 t h i s              c a s e

37   i m p l i c a t e s                 t h e                   p r o t e c t i o n                       o f                b o t h                      t h e                        s t a t e                            a n d                f e d e r a l

38   c o n s t i t u t i o n s :                                      " T e m p o r a r y                      d e t e n t i o n                                              o f                       i n d i v i d u a l s                                            d u r i n g         t h e      s t o p

39   o f     a n         a u t o m o b i l e                               b y      t h e             p o l i c e ,                          e v e n                          i f                       o n l y                     f o r               a           b r i e f            p e r i o d        a n d

40   f o r         a     l i m i t e d                      p u r p o s e ,                         c o n s t i t u t e s                                        a            ' s e i z u r e '                                               o f                 ' p e r s o n s '               w i t h i n

41   t h e       m e a n i n g                 o f               t h i s             p r o v i s i o n . "                                          W h r e n                                        v .         U n i t e d                            S t a t e s ,                   _ _ _       U . S .




                                                                                                                                             - 6 -
 1   _ _ _ _ , _ _ _ ,                 1 1 6                  S .                 C t .          1 7 6 9 ,                       1 7 7 2                     ( 1 9 9 6 ) ;                                   D e l a w a r e                                v .             P r o u s e ,               4 4 0

2    U . S .       6 4 8 ,             6 5 4 ,                             9 9      S .          C t .                   1 3 9 1 ,                     1 3 9 6                       ( 1 9 7 9 ) .

3

 4                                     W      h       e n                    a n o f f            i c        e r                t u     r n s               o       n            h i           s          b l u        e             l i         g h t s          ,          h e
 5                                     o     r            s       h            e h a s               c l        e a         r l y               i n    i t           i a           t e             d         a s            t o          p .             S e           e
 6                                     U      n       i t       e            d S t a t             e s              v        . H           e n s          l e           y ,            4        6 9           U .          S .              2    2 1 ,                2 2 6 ,
 7                                     1    0        5             S           . C t .            6 7          5 ,               6 7        9 ,        8 3                  L       . E         d .         2 d              6 0       4          ( 1 9 8                5 ) ;
 8                                     C     o       l o         r           a d o v .                   B      a n        n i s         t e r         ,            4 4          9              U .        S .             1 ,        4          n . 3                , 1 0 1
 9                                     S     .            C        t           . 4 2 ,             4 4               n     . 3            , 6            6              L .      E d               . 2     d 1                   (        1 9     8 0 ) .
10                                     M       o       r e      o           v e r , a                 s         t h        e U             n i t          e d              S       t a             t e       s S           u p           r e       m e C                 o u r t
11                                     o   b       s e        r            v e d i n                    T      e r            r y        v .             O h         i o         ,              3 9        2 U              . S        .         1 , 1                6 , 8 8
12                                     S     .            C        t          . 1 8 6 8             ,          1 8            7 7 ,            2 0              L        . E     d .             2 d            8 8        9            ( 1        9 6 8 )             ,
13                                     “     [       i ]         t              m u s t            b e              r        e c o       g n i           z e            d        t h             a t           w h         e n           e v        e r a
14                                     p   o        l i       c            e o f f i              c e        r            a c c         o s t          s            a n               i        n d        i v i            d u         a l            a n d
15                                     r   e       s t        r            a i n s h             i s              f        r e e         d o m                t       o           w a             l k          a w           a y          ,        h e h              a s
16                                     ‘   s       e i        z            e d ’ t h             a t              p      e r s           o n .         ”                   S      e e                 a     l s o                U        n i      t e d              S t a t e s
17                                     v    .            B      r           i g n o n i            - P         o n           c e ,            4 2      2            U .          S .                 8     7 3 ,               8      7 8        , 9 5
18                                     S     .            C        t           . 2 5 7 4              ,         2 5         7 8 ,                4 5         L         . E       d .             2 d            6 0         7            ( 1        9 7 5 )           .
19
20
                                                                       5
21   S t a t e          v .       P u l l y ,                                    8 6 3          S . W . 2 d                            2 9 ,               3 0                  ( T e n n .                           1 9 9 3 ) .                              " A n              a u t o m o b i l e

22   s t o p      i s          t h u s                 s u b j e c t                            t o               t h e                c o n s t i t u t i o n a l                                                             i m p e r a t i v e                                t h a t         i t       n o t

23   b e       ' u n r e a s o n a b l e '                                          u n d e r                      t h e               c i r c u m s t a n c e s . "                                                                      W h r e n                       v .     U n i t e d

24   S t a t e s ,             _ _ _               U . S .                        a t          _ _ _ ,                   1 1 6              S .              C t .                    a t                 1 7 7 2 ;                       s e e             S t a t e                  v .      D o w n e y ,

25   9 4 5       S . W . 2 d               1 0 2 ,                           1 0 6             ( T e n n .                        1 9 9 7 ) .

26

27                                     T h e                      F o u r t h                     A m e n d m e n t                                     a n d                    A r t i c l e                                   I ,             S e c t i o n                     7         r e q u i r e

28   t h e      e x i s t e n c e                             o f                “ p r o b a b l e                               c a u s e ”                            f o r                          m a k i n g                         a n           a r r e s t                   w i t h o u t              a n

29   a r r e s t              w a r r a n t .                                    B e c k               v .               O h i o ,                     3 7 9                    U . S .                      8 9 ,                   8 5           S .            C t .           2 2 3 ,         2 2 5

30   ( 1 9 6 4 ) ;             S t a t e                      v .                M e l s o n ,                           6 3 8               S . W . 2 d                             3 4 2 ,                     3 5 0                     ( T e n n .                       1 9 8 2 ) ,          c e r t .

31   d e n i e d ,             4 5 9               U . S .                       1 1 3 7 ,                   1 0 3               S .             C t .                   7 7 0                         ( 1 9 8 3 ) .                               I n         o r d e r                 t o      h a v e

32   p r o b a b l e              c a u s e                            f o r             a n          a r r e s t                           w i t h o u t                                  a              w a r r a n t ,                             a t                 t h e        m o m e n t              o f

33   t h e      a r r e s t ,                      t h e                     f a c t s                a n d                  c i r c u m s t a n c e s                                                       w i t h i n                           t h e                  k n o w l e d g e               o f         t h e



                                           5
                                             T h e c o r r e c t s p e l l i n g o f                                                                      t h e d e f e n d a n t ' s n a m e                                                               i s            " P u l l e y " ;        h o w e v e r ,
                        i t      i s       c i t e d b y W e s t P u b l i s h i n g                                                                       C o m p a n y a s " P u l l y . "




                                                                                                                                                             - 7 -
 1   o f f i c e r s ,              a n d      o f         w h i c h                 t h e y                h a d           r e a s o n a b l y                       t r u s t w o r t h y                               i n f o r m a t i o n ,

 2   m u s t        b e      “ s u f f i c i e n t                   t o             w a r r a n t                    a       p r u d e n t                    m a n         i n          b e l i e v i n g                            t h a t           t h e

 3   [ d e f e n d a n t ]               h a d           c o m m i t t e d                      o r           w a s           c o m m i t t i n g                          a n          o f f e n s e . ”                              B e c k           v .

 4   O h i o ,         3 7 9         U . S .         a t     9 1 ,               8 5       S .              C t .           a t           2 2 5 ;              M e l s o n ,                    6 3 8                S . W . 2 d             a t         3 5 0 .

 5

 6                                   A l t h o u g h               p r o b a b l e                          c a u s e                   i s      t h e             o n l y             b a s i s                   o n       w h i c h             a

 7   p e r s o n          m a y        b e     a r r e s t e d                       w i t h o u t                   a        w a r r a n t ,                       u n d e r             c e r t a i n

 8   c i r c u m s t a n c e s ,                     a     p e r s o n                  m a y               b e           d e t a i n e d                    b r i e f l y                    b y         a          p o l i c e                 o f f i c e r

 9   w i t h o u t             a     w a r r a n t           o r           p r o b a b l e                          c a u s e .                     U n d e r              e x i g e n t                       c i r c u m s t a n c e s ,

10   " a       p o l i c e           o f f i c e r           m a y               m a k e              a n           i n v e s t i g a t i v e                              s t o p              o f            a         m o t o r               v e h i c l e

11   w h e n         t h e         o f f i c e r           h a s           a         r e a s o n a b l e                            s u s p i c i o n ,                      s u p p o r t e d                               b y       s p e c i f i c

12   a n d       a r t i c u l a b l e                   f a c t s ,                 t h a t            a         c r i m i n a l                      o f f e n s e                    h a s         b e e n                  o r         i s         a b o u t

13   t o     b e       c o m m i t t e d . "                       S t a t e              v .           W a t k i n s ,                          8 2 7         S . W . 2 d                2 9 3 ,                    2 9 4          ( T e n n .

14   1 9 9 2 ) ;          s e e        a l s o           T e r r y               v .       O h i o ,                  3 9 2               U . S .            1 ,       2 1 ,            8 8         S .              C t .          1 8 6 8 ,            1 8 8 0

15   ( 1 9 6 8 ) ) .

16

17                                   T h e       m o t i o n                   t o       s u p p r e s s                          i s          d i r e c t e d                   t o          e v i d e n c e                        o f         t h e

18   d e f e n d a n t ' s               i n t o x i c a t i o n ,                             w h i c h                   w a s               a p p a r e n t               t o          t h e                o f f i c e r                 u p o n

19   o b s e r v i n g              h i s      a p p e a r a n c e                        a n d               d e m e a n o r ,                        c o n s e q u e n t l y ,                                     t h e

20   a d m i s s i b i l i t y                 o f         t h e           e v i d e n c e                        d e p e n d s                    e n t i r e l y                      u p o n                t h e           l e g a l i t y                   o f

21   t h e         s t o p .           T h e         s t o p         w a s              p e r m i s s i b l e                                  a n d         t h e         e v i d e n c e                           a d m i s s i b l e                       i f

22   t h e r e         w a s        p r o b a b l e                c a u s e              f o r               a n          a r r e s t                 o r          i f      t h e r e                w e r e                  g r o u n d s               f o r

23   a n       i n v e s t i g a t i v e                   s t o p .

24

25                                   T w o       d i s t i n c t                       b u t          c l o s e l y                           r e l a t e d               i s s u e s ,                       b o t h              g o v e r n e d

26   b y       t h e      F o u r t h            A m e n d m e n t                      a n d               A r t .               I ,          S e c t i o n               7 ,          a r e                 p r e s e n t e d                    i n

27   t h i s        c a s e .            T h e           f a c t s              a n d          c i r c u m s t a n c e s                                     o f       t h e            c a s e                m u s t               b e




                                                                                                                            - 8 -
 1   e x a m i n e d           f i r s t                                  t o            d e t e r m i n e                    i f                t h e y                  c o n s t i t u t e                                               g r o u n d s                               j u s t i f y i n g

 2   t h e       d e f e n d a n t ' s                                         a r r e s t .                        I f       t h e                    f a c t s                      a n d                    c i r c u m s t a n c e s                                                     d o     n o t

 3   w a r r a n t       t h e                 r e a s o n a b l e                                             b e l i e f                  t h a t                 a         c r i m e                            h a s                    b e e n                     o r             i s        b e i n g

 4   c o m m i t t e d             a n d ,                                t h e r e f o r e ,                            t h e r e                     i s              n o           p r o b a b l e                                       c a u s e                               f o r       a r r e s t ,

 5   t h e n       s e c o n d l y ,                                      t h o s e                f a c t s                a n d                c i r c u m s t a n c e s                                                           m a y              b e             e x a m i n e d                      t o

6    d e t e r m i n e             i f             t h e y                               p e r m i t                a n       i n v e s t i g a t i v e                                                        s t o p .

7

8                                                                                                                                                       B .

9

10                                 A l t h o u g h                                         t h e               d e t e r m i n a t i o n                                       o f            p r o b a b l e                                            c a u s e                          t u r n s        o n

11   t h e       f a c t s         a n d                        c i r c u m s t a n c e s                                     o f                e a c h                   c a s e ,                           t h e                   f r a m e w o r k                                      w i t h i n

12   w h i c h       t h a t            d e t e r m i n a t i o n                                                  i s        m a d e                      i s             w e l l                 s e t t l e d .                                               S i g n i f i c a n t

13   a s p e c t s       o f            t h a t                               f r a m e w o r k                           a r e             s e t              f o r t h                      i n                  t h e                    f o l l o w i n g                                  m a t e r i a l

14   i n     2     W a y n e            R .                     L a F a v e ,                           S e a r c h                   a n d                S e i z u r e                           §               3 . 1 ( b ) ,                                  p p .                 6 ,        a n d       §

15   3 . 2 ,       p .       2 2        ( 3 d                             e d .            1 9 9 6 ) :

16

17                                                                           I t          i s       g e         n e r a l         l y              a   s s u            m e d              b y                 t h           e         S u            p r     e m e
18                                 C     o     u r                t              a   n d t         h e              l o w e        r        c o          u r t          s t            h a t                     t h     e               s a       m e
19                                 q       u      a n              t         u m            o f       e v        i d e n c           e          i s           r e         q u i          r e d                    w h        e t          h e            r        o n       e          i s
20                                 c     o      n c               e         r n       e d w         i t        h p r o            b a         b l        e c            a u s         e t              o             a       r r        e s         t         o r
21                                 p     r      o b               a         b l       e c a        u s         e t o                s e      a r        c h .                   F       o r            t        h i      s             r e         a s         o n      ,
22                                 d      i      s c                u         s s       i o n s            b       y c o u           r t       s          o f              t h e             p r           o     b a             b l       e            c a       u s           e
23                                 r     e     q u               i         r e       m e n t             o     f t e n              r e      f e       r t               o a           n d             r        e l      y             u p         o n              p   r i o r
24                                 d      e      c i                s         i o       n s w         i t       h o u t              r e       g a         r d              t o         w h e              t      h e            r           t h      e s       e
25                                 e     a      r l             i         e r              c a s     e s            w e r e             c    o n        c e r             n e d             w i        t        h            t h        e           g r       o u       n d s
26                                 t      o         a                 r        r e     s t o           r          t h e g             r o        u n      d s               t o         s e a              r       c h        .           .            .        .
27
28                                                                        .          .      .       .
29
30                                                                    N o t w i t                    h s t         a n d      i n g t h                       e f r               e    q u     e n c                 y w                 i t        h    w h i c h
31                                 p      o l       i             c e , l a w                       y e r         s a        n d j u d                       g e s                m   u s      t d                   e c i              d e            w h e t h e r
32                                  a        g          i          v e n s e t                          o f           f a    c t s a m                       o u n t             s        t     o p                  r o b                a b       l e
33                                  c      a u              s       e , i t r                       e m a          i n s        " a n e                      x c e e             d     i n     g l y                    d i                f f      i c u l t
34                                  c     o n       c             e p t t o                        o b j          e c t     i f y . "                          A s              n     o t      e d                  i n                 U n          i t e d
35                                 S      t a        t             e s v . D                         a v i        s :
36
37                                                                                              T h e c o n t o u r s a n d s a l i e n t p r i n c i p l e s
38                                                                                              o f p r o b a b l e c a u s e h a v e b e e n




                                                                                                                                                                               - 9 -
 1                                                        f       a         i t             h f                   u l              l y                               c a                 t a l o                g u e               d                     i n                          a            s u r f e i t                                                              o f
 2                                                        d         e          c i               s i               o n                a l                                 l a                 w .               P r o                 b a                    b l              e                   c a u s e
 3                                                        e       x          i s             t s                         w        h e           n                              k         n o w n                        f a        c t                     s                 a n              d
 4                                                        c         i         r c                u m              s t                a n                    c             e s                          a r e              s u          f f                   i c                i e               n t                              t o
 5                                                         w         a          r r              a n                 t                a                     m              a n                        o f        r e a               s o                    n a                b l                e                 p                r u              d e n c e
 6                                                         i      n                   t        h e                         b        e l          i                   e f                           t h a         t a                 n                     o f               f e                n s             e                        h          a s
 7                                                         b         e          e n                     o           r                 i s                                 b e               i n g                  c o m                m i                 t t               e d                   .                .                       .           .    A
 8                                                         s       i        g n               i f             i c                   a n              t                l y                           l o w      e r                 q u                a n                     t a                       o        f                       p         r o o f
 9                                                         i        s                   r         e q                  u i           r e                    d                      t           o e s              t a b                   l i              s h                       p              r o           b                 a b                l e
10                                                         c         a          u s                 e             t h                 a n                                   g u              i l t .                       .            .                     .                       P          r o                b                 a b            l e
11                                                         c       a          u s               e                 d o                e s                                n o                 t e m                 a n a                t e                           f       r o                 m                 a                n
12                                                         a         n          t i                s e            p t                 i c                                 c o               u r t r                o o m                ,                     a                  s t             e r               i                 l e
13                                                         l      i         b r             a r               y                     o r                                a                   s a c r             o s a               n c                t                       a d                y t            u                 m ,                    n o r
14                                                         i      s                  i        t                a                  p r           i                   s t                    i n e                " p h               i l                 o s                 o p               h i              c                a l
15                                                         c         o          n c              e p                 t                 e x              i                s t                 i n g                   i n             a                       v a                 c u             u m                  ,                "           .           .               .
16                                                         b         u           t                 r a             t h                e r                                  i t                         r e q      u i r                  e s                         a               p              r a               g            m a                  t i c
17                                                         a         n         a l               y s                i s                    o             f                       "          e v e r               y d a                y                      l i              f e                        o        n                        w           h i c       h
18                                                         r        e         a s               o n               a b                l e                               a n                 d p r                 u d e               n t                            m          e n                ,                n                o t                     l e    g a l
19                                                         t       e          c h               n i               c i              a n              s                 ,                   a c t .                " .                          .                    .                           I t                              i s                         t o       b e
20                                                         v         i         e w                  e d                     f        r o                 m                          t           h e v              a n t                  a g                e                  p o                  i n            t                      o          f a
21                                                         p         r         u d                e n                t ,                   r             e               a s                 o n a b                l e ,                       c            a u                 t i              o u                   s                    p          o l i              c e
22                                                         o        f        f i             c e               r                     o n                                 t h               e s c                e n e                        a          t                   t h                  e                  t             i m               e o            f
23                                                         t        h         e                  a r               r e               s t                                g u                  i d e d                      b y                    h            i s                       e          x p                  e             r i              e n c               e
24                                                         a          n          d                  t r            a i                n i                    n              g .                       . .                 .                     I            t                  i s                        "            a                  p          l a s                t i c
25                                                          c       o         n c               e p               t                 w h              o                  s e                          e x i     s t e                n c                   e                   d e               p e            n                 d s                       o n
26                                                          t      h          e                 f a              c t              s                   a                  n d                          c i r     c u m               s t                 a n                  c e              s                     o               f               t h e
27                                                          p        a         r t             i c              u l                   a r                               c a                s e . "                        .          .                    .                           B         e c            a                 u s               e o                 f
28                                                           t       h         e                  k a                l e              i d                   o             s c                 o p i c                       m y            r i                  a d                       t           h a                   t                  g         o e s
29                                                           i      n         t o                      t         h e                     p      r                    o b                     a b l e                     c a        u s                  e                   m i               x                "                s e                 l d o         m
30                                                           d         o          e s                     a                  d         e c                      i           s i                 o n i              n o                     n e                         c         a s                  e             h                 a n                d i l      y
31                                                           d         i         s p                o s              e                 o f                                  t h               e n e                   x t .            "                      .                  .                  .                                 I t                    i s
32                                                           h         o          w e             v e                 r                t h                      e                    t          o t a l            i t y                          o             f                  t h                e s               e                   f          a c t               s
33                                                           a        n         d                 c i             r c               u m                 s               t a               n c e s                          w h          i c                  h                 i s                      t       h                 e
34                                                            r       e         l e               v a                n t                    c               o             n s                  i d e r              a t i               o n                    .                .                  .                .                              V i e w e d
35                                                            s       i        n g               l y                        t       h e              s                  e                  f a c t                 o r s                        m             a y                        n           o t                           b e
36                                                            d         i         s p                o s              i t              i v                      e            ,                   y e t              w h e                n                       v i                e w               e d                         i n
37                                                            u         n          i s              o n                       t        h e                                  p u                  z z l e                     m a        y                      f i               t .
38
39
40
41                           T h e       m o s t         r e c e n t                                              d e c i s i o n                                                                     b y               t h i s                                            C o u r t                                                c o n s i d e r i n g

42   p r o b a b l e       c a u s e       t o     a r r e s t                                           i s                       S t a t e                                                   v .             M e l s o n ,                                                           6 3 8                                    S . W . 2 d                                          3 4 2    ( T e n n .

43   1 9 8 2 ) ,     c e r t .       d e n i e d ,                4 5 9                                U . S .                                      1 1 3 7 ,                                             1 0 3                     S .                             C t .                               7 7 0                                      ( 1 9 8 2 ) .                              I n    t h a t

44   c a s e ,     t h e     C o u r t       f o u n d                       t h a t                                          t h e                                  i n f o r m a t i o n                                                                           g i v e n                                                   t o                     p o l i c e                         o f f i c e r s

45   i m m e d i a t e l y       a f t e r         t h e                    h o m i c i d e                                                                           w a s                          c o m m i t t e d ,                                                                      t h e                                           d e f e n d a n t ' s

46   p r e s e n c e       n e a r b y ,         a n d            t h e                                b l o o d                                                    s p o t s                                  o n                 t h e                                    d e f e n d a n t ' s                                                                                    c l o t h i n g ,

47   c o n s t i t u t e d       p r o b a b l e                    c a u s e                                                f o r                                    t h e                          d e f e n d a n t ' s                                                                               s e i z u r e                                                             a n d     a r r e s t ,




                                                                                                                                                                           - 1 0 -
1    s t a t i n g ,

2

 3                                                        S            i         n c e                              t h                           e r            e            w     a s                   n o                            w a           r r           a n t                  ,                 w e                     m         u s t              p a s s
 4                          u    p      o     n           t           h         e v               a               l i                        d i             t        y            o f                 t h           e                       a       r r             e s t                            u n d                  e r                    t h e
 5                          s    t      a     t     u t               e                p e         r               m i                          t t          i        n g               a     n                o              f        f i             c e            r t                  o                 m a                k e                   a
 6                          w      a      r     r     a n                t        l e s             s                 a                         r r           e        s t              w     h            e n                            a               f e           l o n                   y              h a            s                 b e e n
 7                          c      o      m   m        i t                t        e d             a               n d                               h       e              h         a s                   r e           a              s o               n a         b l e                              o r                  p r                o b a b         l e
 8                          c     a      u      s     e                 t        o b                 e              l i                        e v             e            t        h a      t                t          h             e                a r           r e s                t           e e                    c o               m m i t         t e d
 9                          t    h       e            f e               l         o n y                .                                          T e        n          n .              C    o             d e                        A n                n .               §                   4      0 - 8                   0 3                ( 3 ) .                     I       t
10                          i    s            c       o n                 c         e d e            d                             t              h a        t              p        r o      b             a b           l            e                c a             u s e                              m u s                t                b e m             o      r e
11                          t     h       a n                 m        e          r e                 s             u          s                p i             c         i o       n ,                  W e                      s        t               v .             S t              a            t e ,                      2          2 1 T              e     n n       .
12                          1     7      8 ,                4            2         5 S                  .           W          .               2 d                      6 0           2           (        1 9                    6    8 )             ,              b u t                             n e i                   t h               e r m            u      s t
13                          i    t           b        e                   a        b s o             l             u                t             e          c          e r           t a         i         n t           y             ,              G r              e y                    v       . S                     t a               t e ,            5      4 2
14                          S      .      W .        2 d                           1 0 2                          (                T              e n        n          .            C r           .             A        p             p .                    1         9 7 6               )           .                       R e            a s o n            a      b l         e
15                          o     r          p       r o               b          a b l             e                              c             a u             s       e            c o         n         s i                   s       t s                  o        f g                  r           o u n                    d s                w h i          c     h
16                          w      o     u l         d                  l        e a d                 a                                       r e           a        s o           n ab                 l e                           m a              n              t o                  b           e l i                 e v              e t h             a      t
17                          t    h      e           p e               r         s o n                 a                        r              r e        s           t e          d   w                a s                            g u             i l           t y                o             f t                      h e                    f e l       o      n y       ,
18                          D       a      v i          s                   v    . S               t a                             t             e ,                  2             T en                 n .                           C r             .             A p p                  .                2 9               7 ,                   4 5 3
19                          S    .      W .          2 d                        4 3 8                 (                        1              9 6        9           ) .             I                   n                D              a v           i s           , w                   e                 q u              o t              e d f             r o m
20                          J     o       n e           s                   v    . S               t a                             t             e ,                  1 6         1 T                    e n              n            .               3 7           0 ,                   3           3 S                    . W                . 2 d            5 9
21                          (    1      9 3         0 )           ,                   w h         e r                     e                  i n                       i t         w a                  s             s               t a            t e             d :
22
23                                                                                                 " I n B e c k                                                                                             v         . S                          t a t e                             o f                      O h i o , 3 7 9
24                                                                                           U . S . 8 9 , 8 5                                                                                               S        . C                         t . 2 2                             3 ,                       1 3 L . E d . 2 d
25                                                                                           1 4 2 ( 1 9 6 4 ) ,                                                                                              t        h e                         [ U n i t                            e d                      S t a t e s
26                                                                                           S u p r e m e ] C o u                                                                                           r       t s                         t a t e d                            :
27
28                                                                                                                                                 ' W                  h e t h                e r                    t h a                      t                  a r       r e                   s t                     w a            s
29                                                                                           c               o             n                 s       t i               t u t i                  o n a                  l l y                                   v      a l      i d                          d           e      p e          n d s . .                                     .
30                                                                                           u              p            o               n              w               h e t h               e r ,                        a t                             t         h e               m              o m               e     n t             t h e
31                                                                                           a              r           r               e         s t                      w a s                    m a               d e ,                            t            h e               o              f f        i           c e            r s h a d
32                                                                                           p               r          o                b         a b                 l e c                  a u s                   e t                         o                 m a        k e                         i        t        - -           w h e t h e r                                  a t
33                                                                                           t              h           a               t              m              o m e n                 t t                    h e                          f a              c t         s                     a n            d
34                                                                                           c              i           r               c         u m                  s t a n                c e s                         w i                    t h              i n              t              h e         i r                        k n       o w l e d g e
35                                                                                           a                n            d                         o f                    w h i                c h                    t h e                        y               h a          d                     r e      a s                 o        n a     b l e
36                                                                                           t              r            u               s          t w                  o r t h               y i                       n f o                       r m              a t         i o                   n        w e                  r       e
37                                                                                           s              u            f  f                     i c                i e n t                       t o                       w a                    r r              a n        t                     a          p r                u        d e      n t m a n
38                                                                                           i              n               b                      e l                i e v i                n g                     t h a                       t                 t h          e                     p e        t i               t        i o      n e r h a d
39                                                                                            c               o           m m                        i t                 t e d                  . .                           .                      a n                  o        f f                   e n      s e                  .       ' "
40
41                                                                     4 5 3                         S . W . 2 d                                                              a t             4 4 0 .
42
43

44   I d .     a t   3 5 0 - 5 1 .                                T h u s ,                                             p r o b a b l e                                                                c a u s e                                               i s            e s t a b l i s h e d                                                                     w h e n                 t h e   f a c t s

45   a n d     c i r c u m s t a n c e s                                            w i t h i n                                                          t h e                         k n o w l e d g e                                                                  o f                        t h e                            o f f i c e r                               a n d           o f   w h i c h

46   h e     h a s   r e a s o n a b l y                                           t r u s t w o r t h y                                                                                     i n f o r m a t i o n                                                                                        w a r r a n t                                      a              p r u d e n t               p e r s o n

47   i n     b e l i e v i n g                t h e                             d e f e n d a n t                                                                         h a s                        c o m m i t t e d                                                             o r                        i s                            c o m m i t t i n g                                a n




                                                                                                                                                                                                         - 1 1 -
 1   o f f e n s e .

 2

 3                                         T h e                S u p r e m e                       C o u r t               o f                t h e           U n i t e d                          S t a t e s                      r e c e n t l y

 4   e m p h a s i z e d                        t h a t                 w h e r e               t h e r e                  i s               p r o b a b l e                        c a u s e ,                        t h e               “ r e a s o n a b l e n e s s ”

 5   o f          t h e           s e a r c h              a n d                  s e i z u r e                r e q u i r e d                                b y          t h e            F o u r t h                              A m e n d m e n t                  i s

 6   e s t a b l i s h e d .                               I n              W h r e n                v .           U n i t e d                          S t a t e s ,                     _ _ _ _ _                   U . S .                   _ _ _ _ _ ,           1 1 6

 7   S .          C t .       1 7 6 9             ( 1 9 9 6 ) ,                         p o l i c e                  o f f i c e r s                              o b s e r v e d                            t h e                   d e f e n d a n t

 8   v i o l a t i n g                     s e v e r a l                          t r a f f i c                    o r d i n a n c e s .                                      T h e y                     p u r s u e d                         t h e         d e f e n d a n t ' s

 9   v e h i c l e                 a n d          a n            o f f i c e r                       a p p r o a c h e d                                   t h e           v e h i c l e                         w h i l e                      i t         w a s       s t o p p e d

10   a t      a       t r a f f i c                  l i g h t .                           T h e             o f f i c e r ,                              w h o           w a s             n o t                i n                 u n i f o r m ,

11   i d e n t i f i e d                        h i m s e l f                        t o        t h e          d e f e n d a n t                                  a s         a       p o l i c e                            o f f i c e r                    a n d

12   d i r e c t e d                 t h e           d e f e n d a n t                               t o       p u t                     t h e             v e h i c l e                    i n              p a r k .                          T h e         o f f i c e r         s a w

13   t h e          d e f e n d a n t                      o p e n l y                     h o l d i n g                         c o n t r a b a n d                                i n              h i s            h a n d s .                           T h e

14   d e f e n d a n t                  i n           W h r e n                      p r e s s e d                   t h e                  S u p r e m e                         C o u r t                  t o              s u p p r e s s                   t h e

15   e v i d e n c e                 o b t a i n e d                              o n      t h e             g r o u n d                          t h a t              t h e          s t o p                    w a s                 p r e t e x t u a l .                    T h e

16   d e f e n d a n t                  i n s i s t e d                             t h a t                t h e           o f f i c e r                         u s e d              t h e                  t r a f f i c                           v i o l a t i o n s            a s

17   a       p r e t e x t              f o r              s t o p p i n g                           t h e           d e f e n d a n t                                 w h e n              h i s                  r e a l                 p u r p o s e                w a s   t o

18   f i n d              e v i d e n c e                  o f               i l l e g a l                   d r u g                     a c t i v i t y .                                I n s t e a d ,                               t h e           C o u r t         h e l d

19   t h a t              t h e       u l t e r i o r                             m o t i v e s                o f                t h e                 o f f i c e r                     d o             n o t                i n v a l i d a t e                      p o l i c e

20   c o n d u c t                  t h a t           i s               j u s t i f i e d                          o n             t h e                b a s i s             o f           p r o b a b l e                                c a u s e .

21

22                                                               I t              i s o         f       c o    u r         s e                 t r      u e t           h a t i                 n         p r i        n c           i p l e
23                                         e    v e r       y           F o        u r t h            A m e      n d          m e          n t           c a s e         , s i n                 c e            i t             t     u r n s
24                                         u     p o n          a           “       r e a s      o n a b        l e         n e            s s ”              d e t      e r m i n              a t         i o n         ,
25                                         i     n v o        l v        e s            a b         a l a n         c i         n g             o f            a l l            r e l e             v a       n t           f a        c t o        r s .
26                                          W      i t h          r       a r        e e x         c e p t          i o         n s              n o        t a p         p l i c a               b l       e h             e r       e ,
27                                          h    o w e       v e         r ,           t h e          r e s        u l        t           o f           t h a t               b a l a            n c       i n g                 i    s n           o t
28                                          i   n d          o u          b t           w h e       r e t            h e             s       e a r         c h o          r s e i                 z u        r e            i s           b a       s e d
29                                          u     p o n             p    r o         b a b l        e c a           u s         e .                 T     h a t             i s w h                y         p e t            i t       i o n       e r s
30                                          m     u s t           r       e l        y u p         o n c             a s         e s             l i       k e P           r o u s e                  t    o p           r o         v i d      e
31                                         e     x a m      p l          e s            o f       a c t u           a l            “        b a l          a n c i         n g ” a                  n a     l y s            i s       .
32                                         T     h e r       e ,              t      h e p         o l i c        e           a c          t i o          n i n                q u e s            t i       o n             w a         s a
33                                         r    a n d       o m             t      r a f f      i c s            t o         p           f o r               t h e            p u r p            o s       e o          f




                                                                                                                                               - 1 2 -
 1                                 c    h     e c k i n g a m o t o r i                                                                  s t ’                  s l i c                   e n      s e a                        n d v       e h i c l e
 2                                 r   e     g i s t r a t i o n , a p                                                                 r a c                   t i c e                  t h       a t .                       . . i       n v o l v e s
 3                                 p   o     l i c e i n t r u s i o n                                                                  w i t                    h o u t                   t h     e p r                       o b a b       l e c a u s e
 4                                 t   h     a t i s i t s t r a d i                                                                    t i o                 n a l j                    u s      t i f i                      c a t i     o n .
 5
 6
 7
 8   I d .   a t       _ _ _ _ _ ,                     1 1 6              S .                    C t .                     a t                  1 7 7 6                   ( 1 9 9 6 )                                  ( e m p h a s i s                                i n          o r i g i n a l ) .

 9   S e e   a l s o         O h i o                   v .           R o b i n e t t e ,                                                    _ _ _ _                       U . S .                         _ _ _ _ ,                     _ _ _ _ ,                      1 1 7            S .      C t .       4 1 7 ,

10   4 2 0 - 2 1       ( 1 9 9 6 ) .                           T h e                       S u p r e m e                                        C o u r t                        d i d                    n o t                    s p e c i f i c a l l y                                  d i s c u s s

11   i n v e s t i g a t i v e                     s t o p s                              a u t h o r i z e d                                                    b y             T e r r y                             a n d            i t s         p r o g e n y ,                            b u t       i t s

12   h o l d i n g         v a l i d a t e s ,                                    u n d e r                                f e d e r a l                                  l a w ,                         a l l                    d e t e n t i o n s                               a u t h o r i z e d               b y

13   p r o b a b l e         c a u s e .

14

15                                                       W h         e r          e              p r             o b a           b l        e                   c a u     s e                   h a   s                e x         i s t e d ,                     t h       e
16                                 o    n      l y            c a       s e             s             i n                  w h      i c             h             w e         h a            v e               f o        u n         d i t n                  e    c e            s s a r y
17                                 a    c      t u a       l l          y                t o                 p      e r f            o r             m           t h e              “         b a l           a n            c i     n g ” a n             a         l y            s i s
18                                 i   n     v o l        v e          d               s e          a r            c h e          s             o          r s e           i z          u r e             s               c o        n d u c t e          d              i        n a n
19                                 e   x     t r a        o r          d i            n a          r y                   m a       n n           e          r , u           n u           s u a               l l       y           h a r m f u       l                t         o a n
20                                 i   n     d i v        i d          u a            l ’         s               p r i             v a          c          y o r                 e       v e n                    p      h y        s i c a l
21                                 i   n     t e r        e s         t s                    -            s         u c h               a         s         , f o           r            e x a                m p         l e       , s e i z         u r e b y
22                                 m     e      a n s            o       f               d e            a d         l y             f o            r         c e .              . .          .                  T h        e          m a k i n g           o f a
23                                 t   r      a f f          i c              s            t o       p               o u t            - o          f         - u n i          f o           r m                d o          e s          n o t r        e m o t e l y
24                                 q    u       a l i          f y        a              s             s u             c h           a n                      e x t r          e m         e p                  r a          c t     i c e , a           n d s o i s
25                                 g    o      v e r         n e      d                 b y                t         h e             u s               u      a l r          u l           e t                 h a         t          p r o b a b      l e c a u s e
26                                 t   o          b e       l i       e v               e            t h             e l            a w                      h a s             b e           e n                 b r         o k     e n
27                                 “    o     u t b        a l       a n              c e         s ”                     p r      i v          a          t e i              n t         e r e               s t              i     n a v o i        d i n g
28                                 p     o     l i c          e        c o              n t           a c             t .
29
30   W h r e n       v .     U n i t e d                       S t a t e s ,                                          _ _ _ _ _                              U . S .                    a t               _ _ _ _ _ ,                     1 1 6                    S .             C t .       a t       1 7 7 6 - 7 7 .

31   C o n s e q u e n t l y ,                     a           b a l a n c i n g                                                 a n a l y s i s                                        u n d e r                            T e r r y          i s                     n o t              n e c e s s a r y

32   w h e r e       t h e r e               i s             p r o b a b l e                                          c a u s e .

33

34                                                                                                                                                                       C .

35

36                                 H o w e v e r ,                                    a s                  r e c o g n i z e d                                              i n               W h r e n ,                             t h e       m o s t                          r e c e n t

37   d e c i s i o n         b y             t h e             U n i t e d                                       S t a t e s                                 S u p r e m e                                C o u r t                     o n     t h i s                            i s s u e ,           w h e r e

38   t h e r e       i s     n o             p r o b a b l e                                     c a u s e                             t h e r e                           m u s t                        b e                “ d e t a i l e d                                   ‘ b a l a n c i n g ’               t o




                                                                                                                                                                  - 1 3 -
 1   d e c i d e               t h e                      c o n s t i t u t i o n a l i t y                                                                                                    o f                     a u t o m o b i l e                                                                s t o p s ”                            i n v o l v i n g

 2   s u f f i c i e n t ,                                              s p e c i f i c ,                                                   i d e n t i f i e d                                                           f a c t s                        i n                                          o r d e r                      t o               j u s t i f y                               e v e n           a
                                                                                                              6
 3   l i m i t e d                     i n t r u s i o n .                                                                       I d .                     a t                  _ _ _ _ _ ,                                       1 1 6                    S .                                         C t .                  a t          1 7 7 6 .

 4

 5                                                   T h e                            v a l i d i t y                                             o f                 a n                       i n v e s t i g a t i v e                                                                                  s t o p                     u n d e r                                        e x i g e n t

 6   c i r c u m s t a n c e s                                                       w a s                   f i r s t                                  r e c o g n i z e d                                                         b y              t h e                                             U n i t e d                           S t a t e s                                       S u p r e m e

 7   C o u r t       i n                     T e r r y                                           v .          O h i o .                                      I n                            t h a t                       c a s e ,                         t h e                                         C o u r t                          a d d r e s s e d                                       t h e

 8   i s s u e       o f                     w h e t h e r                                               t h e                      p o l i c e                                             h a v e                       t h e                 r i g h t                                                  t o                 s t o p                       a n d                        q u e s t i o n              a n

 9   i n d i v i d u a l                                  i n                        t h e                   a b s e n c e                                           o f                       p r o b a b l e                                       c a u s e .                                                               I n           T e r r y ,                                       a   p o l i c e m a n

10   b e c a m e               s u s p i c i o u s                                                            o f                   t w o                    m e n                             w h o                      s e p a r a t e l y                                                                              w a l k e d                       u p                       a n d       d o w n         a

11   s t r e e t           s e v e r a l                                                         t i m e s                          p e e r i n g                                              i n t o                      a           s t o r e ,                                                        t a l k e d                           t o                          a           t h i r d        m a n

12   a n d       f o l l o w e d                                                h i m                    u p                  t h e                     s t r e e t                                           a           s h o r t                         t i m e                                                        l a t e r .                                  A               p o l i c e

13   o f f i c e r                     f o l l o w e d                                                  t h e                       s u s p e c t s ,                                                         c o n f r o n t e d                                                                      a n d                   s e a r c h e d                                            t h e m ,        a n d

14   f o u n d       a                 p i s t o l                                               o n          t w o                         o f              t h e m .                                                 T e r r y ,                          c h a r g e d                                                           w i t h                             t h e                  c r i m e       o f

15   c a r r y i n g                         a            c o n c e a l e d                                                         w e a p o n ,                                              m o v e d                            t o               s u p p r e s s                                                                t h e                   w e a p o n                           a s

16   e v i d e n c e .                                    T h e                                  C o u r t                           h e l d :

17

18                                                   E         a           c h                    c a s             e          o f                t h i s                            s          o r               t       w i l           l ,                o                       f                  c o u                r s e     ,       h a v e
19                                                   t         o               b         e           d e            c i         d e             d o n                             i t               s               o w      n f               a c   t        s                          .                    W e                m e       r e l y
20                                                   h         o           l d                    t o d              a y                t      h a t w                             h e            r e                 a        p o           l i    c         e                                o         f f i               c e r
21                                                   o          b           s e              r    v e s                   u      n u          s u a l                           c o                 n d            u c       t w            h i       c         h                                  l       e a d              s h          i m
22                                                   r          e           a s              o    n a b               l y             t       o c o n                           c l                u d              e       i n               l i      g         h                t                      o f                  h i s
23                                                    e        x          p e          r         i e n            c e              t          h a t c                          r i              m i               n a     l a               c t    i        v                    i t                     y m                  a y        b e                           a f            o o t
24                                                    a        n          d             t        h a t                  t     h e                p e r s                        o n               s                w i     t h             w h     o         m                        h                  e i                 s d       e a       l                   i n              g
25                                                    m           a          y          b          e a                r m      e d                 a n d                          p r               e s            e n       t l y               d a           n                    g e                  r o u                 s ,        w h        e                  r e              i n
26                                                    t        h          e           c          o u r            s e              o        f i n v                             e s              t i               g a      t i n            g t            h                    i s                         b e             h a v      i o      r                        h       e
27                                                    i        d           e n           t        i f i            e s               h       i m s e l                          f                 a s                 a        p o            l i c           e                   m a                     n a                  n d        m a        k                 e s
28                                                    r        e          a s         o          n a b            l e              i          n q u i r                        i e              s ,                   a     n d               w h e            r                  e                      n o t               h i n     g         i                   n            t h e


                                                          6
                                                                      T h       e          m a         j o r           i t y                 s t        a t        e s                      t h a         t          W h        r e n              d o e             s                           n o       t                  s u p p o r t                           t h e                p r o p o s i t i o n
                     t   h       a      t             b a                l a          n c i n              g i             s n e                 c e       s s        a r               y          i n              t h e              a b        s e n c                        e                  o f                     p r o b a b l e                               c a u           s e w h e r e a
                     r    e       a         s o         n a             b l           e s u                 s p i         c i o n                   i       s          p r          e          s e n             t .               S e e             M a j                           o         r i t               y            O p i n i o n                             a t             _ _ _ _ _ .      [ S l i             p
                     o     p      .           a        t                  8 ,            n .              8 ] .               W h                r e       n        s p              e          c i f            i c a l           l y           s t a t                             e        s ,                      “    W h a t i s                          t       r u e               o f P r o u s e i             s
                     a   l      s       o            t r               u e              o f              o t h          e r c                 a s        e s             t      h            a t              e n g a            g e d              i n                  d                   e t a                 i       l e d “ b a l                     a          n c i           n g ” t o d e c i d                e
                     t   h      e                c   o n                s t         i t u t             i o n           a l i t                y          o f              a        u         t o m             o b i l            e s          t o p s                      ,                    .            .               . t h e d                 e             t a i             l e d “ b a l a n c i             n g ”
                     a     n       a     l y             s i               s         w a s                  n e c         e s s a                 r y          b     e c                a        u s e             t h e            y i           n v o l                            v        e d                  s        e i z u r e s                        w        i t h           o u t p r o b a b l e
                     c   a       u      s e           . ”                            I d .                a t            _ _ _ _               _ ,            1     1 6                       S .              C t .              a t          1 7 7 6                       .




                                                                                                                                                                                                                      - 1 4 -
 1                                       i    n       i  t          i a l             s      ta g          e s        o f             t h        e   e n c             o u        n t         e r    s        e r v e               s        t o
 2                                       d    i     s  p          e l        h i           s     r       e a s      o n          a b l       e      f e a            r         f o        r      h i          s o w             n           o r
 3                                       o     t    h  e          r s ’           s         af e         t y ,           h       e i          s e n t                i t      l e          d f o             r t h          e
 4                                        p     r     o  t          e c t      i o          n      o      f h          i m         s e l       f a n d                    o       t h        e r s             i n t             h e a                r e a
 5                                        t   o         c         o n d       u c         t     a            c a    r e           f u l      l y l i                  m i       t e       d s e             a r c h                o f              t h e
 6                                        o     u    t e            r c       l o         t h i          n g         o f             s u     c h p e                 r s       o n        s i n                  a n            a t t e              m p t
 7                                        t    o          d          i s c      o v         e r           w e a       p o          n s          w h i c h                 m      i g        h t b              e u s            e d t                 o
 8                                        a   s     s a            u l t            h     i m .
 9
10
11
12   T e r r y           v .           S t a t e                     o f            O h i o ,                   3 9 2               U . S .                  a t        3 0 ,                  8 8         S .          C t .                 a t          1 8 8 4 - 8 5 .
13
14   T h e       m a j o r i t y                          o p i n i o n                                s t a t e s                  t h a t                  T e r r y                  r e q u i r e s                                 o n l y            a       r e a s o n a b l e

15   s u s p i c i o n                   s u p p o r t e d                                       b y           s p e c i f i c                         a n d            a r t i c u l a t e d                                           f a c t s                t h a t         a

16   c r i m i n a l               o f f e n s e                             h a s                 b e e n                 o r         i s             a b o u t                    t o              b e          c o m m i t t e d .                                    H o w e v e r ,

17   T e r r y           s p e c i f i c a l l y                                          l i m i t e d                      i t s                   h o l d i n g                      t o            a l l o w                        a     s t o p              w h e r e                t h e

18   o f f i c e r               h a s              n o t                 o n l y                  a          r e a s o n a b l e                                  s u s p i c i o n                             t h a t                    “ c r i m i n a l                    a c t i v i t y

19   m a y       b e         a f o o t , ”                          b u t                 a l s o               a          r e a s o n a b l e                                s u s p i c i o n                           t h a t                        t h e       p e r s o n s

20   “ m a y       b e           a r m e d                      a n d              p r e s e n t l y                                d a n g e r o u s , ”                                       a n d            t o        a l l o w                      a       s e a r c h                    w h e r e

21   a f t e r           r e a s o n a b l e                                 i n q u i r i e s ,                                    n o t h i n g                         “ s e r v e s                           t o       d i s p e l                          h i s

22   r e a s o n a b l e                      f e a r                   f o r                    h i s          o w n               o r              o t h e r s ’                      s a f e t y . ”                                     T e r r y              v .     S t a t e                    o f

23   O h i o ,           3 9 2          U . S .                     a t           3 0 ,                  8 8        S .            C t .               a t          1 8 8 4 - 8 5 .                                 T h e                   r e q u i r e m e n t                           o f

24   e x i g e n t             c i r c u m s t a n c e s                                                i s         n o t              i n c l u d e d                            i n               t h e           r u l e                   a n n o u n c e d                       b y           t h e

25   m a j o r i t y .

26

27                                       S u b s e q u e n t                                           d e c i s i o n s                              h a v e             r e a f f i r m e d                                   t h e               h o l d i n g                    i n

28   T e r r y           t h a t              i n v e s t i g a t i v e                                             s t o p s                        a r e           l i m i t e d                          t o         e x t r a o r d i n a r y

29   s i t u a t i o n s .                                I n             D e l a w a r e                           v .             P r o u s e ,                       t h e                  S u p r e m e                            C o u r t              f o u n d              t h e

30   s t o p       t o           b e          c o n s t i t u t i o n a l l y                                                       u n r e a s o n a b l e .                                               T h e           C o u r t                      h e l d             t h a t              a

31   s t o p           t o     c h e c k                      a           l i c e n s e                         a n d               r e g i s t r a t i o n                                          i s         u n r e a s o n a b l e                                 " e x c e p t                        i n

32   t h o s e           s i t u a t i o n s                                 i n                 w h i c h                 t h e r e                   i s          a t           l e a s t                      a r t i c u l a b l e                               a n d

33   r e a s o n a b l e                      s u s p i c i o n                                    t h a t             a           m o t o r i s t                            i s              u n l i c e n s e d                                 o r         t h a t           a n

34   a u t o m o b i l e                      i s             n o t                r e g i s t e r e d ,                                    o r              t h a t              e i t h e r                       t h e                   v e h i c l e                o r          a n




                                                                                                                                                      - 1 5 -
                                                                                                                                                                                                                                            7
 1   o c c u p a n t              i s         o t h e r w i s e                     s u b j e c t              t o           s e i z u r e               f o r         v i o l a t i o n                        o f     l a w . ”

 2   D e l a w a r e           v .            P r o u s e ,                 4 4 0           U . S .          6 4 8 ,           6 6 4 ,           9 9         S .           C t .          1 3 9 1 ,         1 4 0 1                ( 1 9 7 9 ) .

 3   I n     D e l a w a r e                  v .       P r o u s e ,                 a          p o l i c e           o f f i c e r                  s t o p p e d                  a n      a u t o m o b i l e

 4   t h o u g h          “ h e          h a d          o b s e r v e d                    n e i t h e r             t r a f f i c                 o r             e q u i p m e n t                v i o l a t i o n s                         n o r

 5   a n y     s u s p i c i o u s                      a c t i v i t y . ”                          I d .       a t          6 5 1 ,           9 9          S .       C t .           a t      1 3 9 4 .                    T h e          s t o p

 6   w a s     m a d e            s o l e l y               t o       c h e c k               t h e         d r i v e r ’ s                   l i c e n s e                  a n d          r e g i s t r a t i o n

 7   b e c a u s e           t h e           o f f i c e r                “ s a w             t h e         c a r        i n          t h e        a r e a             a n d           w a s n ’ t                a n s w e r i n g

 8   a n y     c o m p l a i n t s                      . . . . ”                   I d .            U p o n           a p p r o a c h i n g                         t h e          v e h i c l e ,                   t h e

 9   o f f i c e r           s m e l l e d                  m a r i j u a n a ,                      a n d       s e i z e d                 m a r i j u a n a                      i n       p l a i n               v i e w             o n

10   t h e       f l o o r           o f            t h e         c a r .             T h e           C o u r t              s u p p r e s s e d                     t h i s              e v i d e n c e                   b e c a u s e

11   t h e r e       w a s           n o        r e a s o n a b l e                        b a s i s          f o r           t h e          s t o p .

12

13                                      T h e         m a j o r i t y                     r e l i e s          o n           P r o u s e               t o         s u p p o r t               i t s            p o s i t i o n .

14   I n     P r o u s e ,               t h e          C o u r t             f i r s t              d i s c u s s e d                   U n i t e d                 S t a t e s              v .         B r i g n o n i -

15   P o n c e ,          4 2 2          U . S .            8 7 3 ,           9 5          S .       C t .       2 5 7 4               ( 1 9 7 5 )                 a n d       U n i t e d                S t a t e s                v .

16   M a r t i n e z - F u e r t e ,                              4 2 8       U . S .             5 4 3 ,        9 6           S .       C t .           3 0 7 4             ( 1 9 7 6 ) ,             w h e r e                  t h e

17   C o u r t       u p h e l d                    c h e c k p o i n t                     s t o p s          a n d           d i s a l l o w e d                     r o v i n g               p a t r o l                     s t o p s .

18   T h e s e           d e t e r m i n a t i o n s                          w e r e              b a s e d           o n           t h e       e x i g e n t                     c i r c u m s t a n c e s

19   s u r r o u n d i n g                    i l l e g a l                 a l i e n s .                    P r o u s e ,               4 4 0           U . S .             a t       6 5 6 ,            9 9         S .         C t .         a t

20   1 3 9 7 .             T h e         P r o u s e                C o u r t              f o u n d           t h a t           i n          t h e          c a s e           o f         o t h e r              r a n d o m

21   s t o p s       w h i c h               w e r e          n o t           b a s e d              o n       a n y          s u s p i c i o n                      o f       a       v i o l a t i o n                     o f       t h e

22   l a w ,       n o       i n t e r e s t s                      ( o r           e x i g e n t              c i r c u m s t a n c e s )                             e x i s t e d                t o           j u s t i f y                 t h e

23   i n t r u s i o n .                     T h e          m a j o r i t y                  i n t e r p r e t s                       t h e          h o l d i n g                 t o       s u p p o r t                  t h e

24   c o n c l u s i o n                 t h a t            i n       t h e           p r e s e n c e                  o f       a       r e a s o n a b l e                        s u s p i c i o n ,                      a       s t o p



                                         7
                                             S e e a l s o T e n n . C o d e A n n . § 4 0 - 7 - 1 0 3 ( S u p p . 1 9 9 6 ) ( s e t t i n g f o r t h
                     g r o u n d s              f o r a r r e s t b y a n o f f i c e r w i t h o u t a w a r r a n t ) .       T h e i s s u e o f
                     w h e t h e r              s e c t i o n 4 0 - 7 - 1 0 3 w a s c o m p l i e d w i t h i n t h i s c a s e i s n o t b e f o r e                                                                                            t h e
                     C o u r t .




                                                                                                                     - 1 6 -
 1   i s   a l w a y s                          c o n s t i t u t i o n a l .                                                                                                          S e e                            M a j o r i t y                                                               O p i n i o n                                                       _ _ _ _ _                            [ s l i p                     o p .        a t

 2   1 1 ] .             S u c h                         a n                         i n t e r p r e t a t i o n                                                                                        i s                       i n c o n s i s t e n t                                                                                                    w i t h                  t h e                    l a n g u a g e                          i n

 3   P r o u s e                s p e c i f i c a l l y                                                                              l i m i t i n g                                                    i t s                        h o l d i n g :                                                                    “ W e                                     h o l d                     o n l y                     t h a t

 4   p e r s o n s                      i n              a u t o m o b i l e s                                                                          o n                p u b l i c                                               r o a d w a y s                                                                    m a y                                     n o t              f o r                     t h a t                   r e a s o n

 5   a l o n e       h a v e                             t h e i r                                                t r a v e l                                    a n d                       p r i v a c y                                                i n t e r f e r e d                                                                                          w i t h                       a t            t h e

 6   u n b r i d l e d                          d i s c r e t i o n                                                                        o f                   p o l i c e                                           o f f i c e r s . ”                                                                                                I d .                        a t           6 6 4 ,                        9 9               S .       C t .         a t
                 8
 7   1 4 0 1 .

 8

 9                                                  G u i d a n c e                                                             a s               t o                 t h e                             c i r c u m s t a n c e s                                                                                                         i n                         w h i c h                      a n

10   i n v e s t i g a t i v e                                                       s t o p                                    i s              j u s t i f i e d                                                                i s                f o u n d                                                  i n                                   J u s t i c e                                  J a c k s o n ’ s

11   d i s s e n t                      i n              B r i n e g a r                                                             v .                U n i t e d                                             S t a t e s ,                                                            3 3 8                          U . S .                                        1 6 0 ,                       1 8 3 ,                      6 9         S .       C t .

12   1 3 0 2 ,           1 3 1 4                         ( 1 9 4 9 ) :

13

14                                                  I     f                w               e              a         s s           u m         e ,                  f o         r                   e         x a             m         p l e ,                                       t h    a t                          a                              c h i l d                      i s
15                                                  k     i     d         n               a         p p               e d              a        n d                  t h           e            o          f f             i        c e r s                                         t h   r o                     w                           a              r o a d                b l o c k
16                                                  a      b       o         u              t             t             h e          n         e i          g        h b       o r                h         o o            d              a n d                                         s ea r                      c h                                   e v e r y
17                                                  o     u      t       g              o          i n             g             c a         r ,                  i t              w           o         u l             d               b e                           a                  d
                                                                                                                                                                                                                                                                                         r a                     s t                       i          c a n d
18                                                  u     n      d        i             s          c r            i m           i n          a t        i        n g               u           s         e               o         f t h                              e                     s
                                                                                                                                                                                                                                                                                          e a                     r c                     h           .           T h           e
19                                                  o      f       f        i              c         e r                s         m i           g h     t              b        e                 u          n a             b        l e t                                    o            s
                                                                                                                                                                                                                                                                                           h o                       w                      p            r o b a b                  l e
20                                                  c      a        u         s              e          f            o r              s         e a     r          c h           i n                g            a           n        y p a                                r          t i   c u                      l a                     r                c a r .
21                                                  H       o        w    e               v         e r               ,            I            s h          o    u l           d                 c         a n             d        i d l y                                           s t   r i                     v e                                h a r d                  t o
22                                                  s     u      s       t             a          i n                     s     u c           h          a        n            a c              t        i o             n               . . .                         .                  B u                     t                       I                 s h o u             l d                  n o t
23                                                   s    t     r        a             i          n               t o                s        u s       t        a i       n                  s         u c                  h            a r                          o            a d b l                       o c                     k                 a n d
24                                                   u     n      i       v              e         r s             a l               s        e a       r        c h                   t      o                s         a        l v a g                               e              a f                        e w                                   b o t t l                   e s              o f
25                                                   b      o       u         r              b        o n                   a      n d             c     a          t c        h                   a               b         o       o t l e                                   g     g e r .
26
27
28
29                                                  I n                   b a l a n c i n g                                                             p u b l i c                                              a n d                          p r i v a t e                                                           i n t e r e s t s ,                                                                e x i g e n t

30   c i r c u m s t a n c e s                                                        a r e                               n e c e s s a r y                                                   t o                        j u s t i f y                                                          t h e                                     i n t r u s i o n .                                                        T h e                  T e r r y

31   d e c i s i o n                          a s               d e v e l o p e d                                                                 b y                o t h e r                                           c a s e s                                                  w h i c h                                             h a v e                            a l l o w e d                                s h o r t                  t e r m


                                                         8
                                                            N o           r                      d o               t h e                 c     a s       e s             o f                  M         i c            h i         g a      n             v .                            S      i t         z            o r                                S t       a t e           v   .           D o      w n       e y      ,      h o l d i n g
                     c     o       n       s t i          t u t                      i o            n a       l        s o            b r         i e       t y           c h                e c           k p           o i         n t            s ,                              s u p            p o         r t                              t h        e         m a j       o r        i t       y ’       s       p o        s i t i o n .             I n
                     b    o       t       h o            f t                      h o             s e               c a s            e s        ,         t h        e C                   o u           r t                 v      i v         i d       l                        y i            l l            u s          t                   r a        t e       s t      h e              e     x i      g e        n t
                     c    i      r       c u m           s t a                    n c             e s               s u r            r o        u n        d i        n g                  t h           e              d r         u n          k e          n                        d r       i v            i n          g                        p      r o       b l e    m             w h       i c      h        p r         o m p t e d t h e
                     d      e       c      i s i           o n s                   .                  M           i c h i              g a        n         D e        p t .                    o           f             S t         a t         e               P                  o l i           c e            v             .                     S     i t       z ,      4 9           6         U .      S .        4         5 5 , 4 5 1 ,
                     1      1       0         S .             C t                  .               2 4            8 1 ,                2 4        8 5        - 8        6 (                 1 9             9 0            ) ;          S         t a             t                 e v            .              D o                 w             n e         y ,       9 4     5            S .      W .        2 d        1         0 2 , 1 0 4
                     (    T        e       n n .             1 9                      9 7          ) .




                                                                                                                                                                                                                                 - 1 7 -
1    s e i z u r e s          w i t h o u t                                   a                p r o b a b l e                                           c a u s e                                    f o r                     a r r e s t ,                          c r e a t e d                      a      b a l a n c i n g

2    a n a l y s i s           w h i c h                        h a s                          b e e n                       s u m m a r i z e d                                                            b y                 t h i s            C o u r t                           a s           f o l l o w s :

3

 4                               I    n              g e         n e               r a         l ,                     a l    t h          o u           g h                        t h           e          F   o u            r t h A             m       e        n d          m e n          t
 5                               r     e       q        u i           r e            s             “ p             r o b          a b        l e                          c a            u s         e ”               b e         f o r e            a       n           a       r r e          s t i s
 6                               d     e     e        m e          d                 t o                b       e r           e a          s o           n           a b           l e              , t           h e                  r e a s      o      n        a b          l e n        e s s o f
 7                               s      e       i       z u           r e             s            l e             s s              i n       t r            u             s i           v e              t h          a n               a f u       l      l         - s          c a l       e
 8                               a     r     r       e s        t                 i s                   j      u d g          e d                 b      y                    w       e i         g h i              n g                t h e      g      r       a v          i t y               o f
 9                               t    h      e              p     u b               l i        c              c o n            c e           r n         ,                    t    h e                   d e     g r               e e t o                w        h i         c h           t h e
10                               s    e      i       z u         r e                    a      d v            a n c            e s                 t     h             a t                  c     o n c          e r                n , a n         d              t h          e
11                                s    e      v       e r         i t              y            o f                   t h    e             i n               t           r u           s i         o n              i n           t o i n          d      i       v i             d u a      l
12                                p      r      i       v a            c y            .                  S       e e ,                 e     . g         .             ,            B r           o w n                   v        . T e x          a      s       ,            4 4 3          U . S .
13                               4     7      ,             5     0 ,                    9       9             S .            C t           .            2             6 3           7 ,                 2 6       4 0           , 6 1             L      .       E d           . 2 d          3 5 7
14                               (    1      9       7 9         ) .                           I n                     T e         r r          y          v              .              O h        i o ,                 3       9 2 U .           S       .             a      t 2         0 - 2 1 ,
15                               8     8               S .                C           t .                 a      t 1            8 7            9 -          8              0 ,                t      h e               U n          i t e d         S       t      a t           e s
16                                S     u        p       r e         m e                   C        o u             r t             a c         k n        o               w l            e d          g e d                p        o l i c e             o            f f        i c e         r s ’
17                                n      e       e        d        f o                r             “ a          n e              s c           a l        a              t i            n g               s e        t              o f f l           e x          i b           l e
18                                r   e      s       p o         n s              e s          ,                 g r a         d u           a t         e            d              i n                 r e         l a          t i o n          t o                     t     h e          a m o u n t
19                                o     f             i n         f o              r m            a t           i o n                 t     h e          y                     p      o s          s e s          s .           ”            I d    .              a t               1 0     , 8 8
20                               S     .              C t          .                a t                 1        8 7 4           .                   T      h               e          T e            r r y               C          o u r t           h e          l d               t h      a t t o
21                               j    u      s       t i        f y                     a             s       t o p            ,             “ t         h              e             p o           l i c         e              o f f i c          e r                   m       u s t          b e
22                               a      b        l      e            t o                  p        o i            n t          t o                   s      p               e c         i f          i c               a n         d a r t            i c               u l      a b l         e
23                               f    a      c       t s                 w        h i            c h           , t           a k           e n                        t o          g e            t h e          r              w i t h             r a            t i         o n a         l
24                               i     n         f      e r          e n            c e            s              f r o        m               t h               o       s e                  f       a c t             s ,             r e a s       o n            a b           l y
25                               w      a        r     r a        n t                     t      h a           t i           n t           r u           s           i o           n .              ”                I d           . a t             2 1              ,            8 8       S .         C t .
26                               a     t              1 8         8 0               .
27
28
29
30   S t a t e       v .       P u l l y ,                            8 6 3                           S . W . 2 d                                 a t                       3 0 .
31
32
33
34                               T h i s                        C o u r t                                     h a s ,                      i n                       s e v e r a l                                        d e c i s i o n s ,                                      a d d r e s s e d                  t h e

35   c o n s t i t u t i o n a l                                v a l i d i t y                                              o f                 i n v e s t i g a t i v e                                                                s t o p s .                                  I n          H u g h e s         v .

36   S t a t e ,       5 8 8          S . W . 2 d                                        2 9 6 ,                       3 0 9                      ( T e n n .                                         1 9 7 9 ) ,                          a f t e r                           r e v i e w i n g                   t h e      U n i t e d

37   S t a t e s           S u p r e m e                        C o u r t                                     d e c i s i o n s                                                    o n                i n v e s t i g a t i v e                                                   s t o p s ,                 t h e     C o u r t

38   s t a t e d :

39

40                               A c i t i                              z e n h a s a                                                      c o               n s t i                        t u t i o n a l l                              y o r                  d e r e              d r i g h t
41                               t o b e                                 s e c u r e i n                                                     h i             s p e                           r s o n a n d                                 p o s s                e s s i              o n s a n d
42                               t o b e                                  f r e e f r o m                                                   “ a              r b i t                        r a r y i n v a                                 s i o n               s s o                 l e l y a t
43                               t h e u n                                 f e t t e r e d d                                                  i s             c r e t                         i o n ” o f t                                 h e p                  o l i c               e .
44
45




                                                                                                                                                                                      - 1 8 -
 1   I n     t h a t       c a s e ,             t h e          d e f e n d a n t                     a n d         a         c o m p a n i o n              d r o v e             t o        a     s t o r e ,              t h e

 2   d e f e n d a n t            d r o p p e d              o f f            h i s           c o m p a n i o n                      a t       t h e       s t o r e           a n d          l e f t .            T h e

 3   c o m p a n i o n             b o u g h t             s o m e            s n a c k s               w h i c h               h e          c o n s u m e d           w h i l e              r e a d i n g

 4   m a g a z i n e s             a t         t h e      m a g a z i n e                       r a c k .                 T h e         p r o p r i e t o r                 c o n t a c t e d                 t h e

 5   p o l i c e ,         r e l a t e d                 t h e s e            f a c t s               a n d         c o n c l u d e d                    t h a t       t h e         d e f e n d a n t                   w a s

 6   “ a c t i n g         a       l i t t l e             s t r a n g e                  o r         s u s p i c i o u s . ”                            I d .       a t       2 9 9 .              W h e n

 7   o f f i c e r s            a r r i v e d             a t           t h e         s t o r e ,               t h e y               r e s t r a i n e d              t h e         c o m p a n i o n                   i n         t h e

 8   r e a r     s e a t           o f         t h e       p a t r o l                c a r           w h i l e               i t          w a s       d e t e r m i n e d                t h a t         h e          h a d       n o

 9   c r i m i n a l            r e c o r d .                   T h e           o f f i c e r s                 b e g a n                  s e a r c h i n g           f o r             t h e       d e f e n d a n t ,

10   w h o     w a s       t h e n             r e t u r n i n g                  t o         t h e         s t o r e                 p a r k i n g          l o t .               T h e          d e f e n d a n t

11   r o l l e d         d o w n           t h e         w i n d o w              w h e n             a n       o f f i c e r                      a p p r o a c h e d             t h e          a u t o m o b i l e

12   a n d     a s k e d           f o r         h i s          d r i v e r               l i c e n s e .                         B e c a u s e            t h e           o f f i c e r            s m e l l e d

13   b u r n i n g             m a r i j u a n a                w h e n           t h e           w i n d o w                 w a s          l o w e r e d ,               t h e         o f f i c e r            s e a r c h e d

14   t h e     a u t o m o b i l e                 a n d          d i s c o v e r e d                       t h e             c o n t r a b a n d .                    I n         H u g h e s ,              t h e            C o u r t

15   h e l d     t h a t           t h e         s e i z u r e                  w a s           n o t         b a s e d               o n          i n f o r m a t i o n                 w h i c h        c o n t a i n e d

16   “ s p e c i f i c             a n d          a r t i c u l a b l e                         f a c t s               o r         i n f e r e n c e s              f r o m             f a c t s ,

17   s u f f i c i e n t             t o         g e n e r a t e                  a       r e a s o n a b l e                         c o n c l u s i o n              t h a t            a       c r i m e            h a d

18   b e e n ,         w a s ,           o r     w a s          a b o u t               t o       b e         c o m m i t t e d . ”                        I d .       a t         3 0 8 .

19

20                                 I n         S t a t e              v .       W a t k i n s ,                 8 2 7               S . W . 2 d          2 9 3 ,           2 9 4         ( T e n n .            1 9 9 2 ) ,

21   t h e     o f f i c e r ,                 w h o       h a d            m a d e             a n     i n v e s t i g a t i v e                          s t o p ,           t e s t i f i e d                 a t           t h e

22   s u p p r e s s i o n                 h e a r i n g                t h a t           h e         h a d       p e r s o n a l                     k n o w l e d g e              t h a t          a       c a p i a s

23   w a s     o u t s t a n d i n g                     f o r          t h e           d e f e n d a n t ’ s                         a r r e s t ,          t h a t           o t h e r            p o l i c e

24   o f f i c e r s            h a d          i n f o r m e d                  h i m           t h a t         t h e             d e f e n d a n t                o f t e n             d r o v e        a       b l a c k

25   C a d i l l a c            i n s c r i b e d                 w i t h             t h e           w o r d s               “ T h e              D u k e , ”       a n d         t h a t          w h e n            h e       s a w

26   t h i s     c a r ,           b e c a u s e                o f         t h e         o u t s t a n d i n g                            c a p i a s ,           t h e       o f f i c e r s                  s t o p p e d

27   t h e     v e h i c l e .                   T h i s          C o u r t               f o u n d             t h a t              t h e          p o l i c e        o f f i c e r s                h a d            t h e




                                                                                                                 - 1 9 -
 1   r e q u i r e d                               r e a s o n a b l e                                                                      s u s p i c i o n ,                                                          s u p p o r t e d                                                   b y        s p e c i f i c                                  a n d

 2   a r t i c u l a b l e                                              f a c t s ,                                                    t o                w i t h s t a n d                                                     t h e                      c o n s t i t u t i o n a l                                                     c h a l l e n g e                                 t o       t h e

 3   s t o p .                    I d .                       a t                   2 9 5 .                                                  T h e                        C o u r t                                    s t a t e d                                 t h a t ,

 4

 5                                                        I       n          d e t             e                r              m            i n i               n g                    w h         e     t           h e r                a            p          o l i c                e         o f f           i c e      r       ’ s
 6                                                        r       e       a s o n               a                 b               l         e s                 u s p                  i c       i     o             n i           s               s u           p p o r                     t e d b              y s        p        e c i f i c
 7                                                        a       n      d a r                  t               i             c          u l a                  b l e                    f       a      c           t s ,               a            c           o u r t                         m u s t              c o      n       s i d e r
 8                                                        t       h      e t o                  t                a              l        i t y                      o f                    t       h      e              c i          r c          u m           s t a n                   c e s U               n i t        e       d
 9                                                        S        t    a t e s                                 v             .               C o                r t e               z ,               4           4 9              U .           S .                4 1 1                , 4 1 7              , 1          0        1
10                                                        S         .        C t .                                 6          9          0 ,                      6 9 5              ,               6 6                 L .        E d            . 2           d 6 2                       1 , 6 2              9 (           1     9 8 1 ) .
11                                                        T       h      i s i                 n c                        l            u d e                  s ,                  b u           t                i s             n o         t                  l i m i                 t e d t                o ,
12                                                        o        b      j e c t                i v                          e               o b               s e r                v a           t i              o n s           ,           i n              f o r m                    a t i o n                 o b           t a i n e d
13                                                        f       r     o m o                       t h                            e    r p                     o l i                c e                 o           f f i           c e         r s                  o r                    a g e n c           i e s          ,
14                                                        i       n     f o r m                 a t                       i            o n                    o b t                  a i          n e              d f             r o        m                 c i t i                   z e n s ,                  a n    d          t h       e
15                                                        p         a      t t e r                   n                        o           f o                     p e r              a t            i o               n o            f           c e               r t a i                 n o f f                 e n d        e r      s .
16                                                        I       d     . , 4                  4 9                                      U . S                  . a                 t             4 1              8 ,              1 0        1                 S . C                    t . a t                     6 9    5 ,            6     6
17                                                        L         .    E d . 2                   d                              a        t 6                    2 9 .                             A                  c o u        r t               m           u s t                    a l s o               c o n           s i     d e         r
18                                                        t       h       e r a                     t i                           o         n a l                   i n             f e             r e               n c e          s           a n               d d e                    d u c t i           o n s              t     h a     t       a
19                                                        t       r      a i n e                   d                               p    o l i                   c e                 o f              f i              c e r              m       a y                 d r a                  w f r o             m t             h e          f       a c t s
20                                                        a         n      d c i                 r c                              u        m s t                 a n c               e s                k            n o w            n           t o                h i m                    .      T e          r r y       ,         3 9       2
21                                                        U         .    S . a                   t                            2         1 ,                    8 8                 S .                 C           t .             a t              1           8 8 0 ,                         2 0 L         . E d          . 2       d         a t
22                                                        9       0      6 .
23
                                                              9
24   I d .       a t              2 9 4 .
25
26
27

28                                                        I n                 S t a t e                                                 v .                   P u l l y ,                                         8 6 3                   S . W . 2 d                                    2 9          ( T e n n .                      1 9 9 3 ) ,                             t h e

29   o f f i c e r                       r e c e i v e d                                                        a n                          a n o n y m o u s                                                         r a d i o                            r e p o r t                               t h a t               t h e                d e f e n d a n t                             w a s

30   i n     a     y e l l o w                                          F o r d                             i n                              a                t r a i l e r                                            p a r k ,                           w a s                      a r m e d                   w i t h                  a             s h o t g u n ,                       a n d

31   w a s       “ s u p p o s e d                                                  t o                         s h o o t                                          s o m e o n e . ”                                                          I d .                                O n              t h e         w a y                t o               t h e                 t r a i l e r

32   p a r k ,             t h e                      o f f i c e r                                                      r e c e i v e d                                                         a n o t h e r                                       s i m i l a r                                    r e p o r t .                              T h e                   o f f i c e r                 d i d

33   n o t       f i n d                           t h e                    d e f e n d a n t                                                                     a t                   t h e                         t r a i l e r                                        p a r k ;                    h e             t h e n                  d r o v e                      t o      a         g a s

34   s t a t i o n                       w h e r e                                  t h e                                d e f e n d a n t                                                                     w a s           p a r k e d                                         i n          a       y e l l o w                        F o r d .                             T h e

35   o f f i c e r                       t u r n e d                                   o n                               h i s                            b l u e                                l i g h t s ,                                       a s k e d                               t h e          d e f e n d a n t                                      t o           g e t         o u t

                                                              9
                                                                   A     l t        h o u           g h                                t h       e             c h        a r          g e                     o n      w h            i c h              t      h e               c a p       i a s   h a          d          i s s u e d                     f   o r    W a t k i n s i s
                       n     o     t                s t        a t        e d            i n                            t h              e           o p         i n        i o          n ,                    i t        a p            p a r        e n         t l      y           w a     s a      m a              j o r f a c t                     o r          o n w h i c h t h e
                       C      o      u         r     t           r e        l i        e d                  i              n               f i          n d         i n       g            t h             e    s t         o p              j u        s t          i f       i      e d .         E v e n                  t h o u g h                     t h      e s t o p w h i c h
                       r    e      s      u        l t        e d             i      n t            h                  e                d e          f e        n d         a n          t '           s       a r         r e           s t          w a          s         s       u s t     a i n e d                 a s a n i n                       v e      s t i g a t i v e
                       s    t      o      p        ,          t h         e          f a c          t                  s                a n          d          c i        r c          u m                s t a n       c e            s a          l s           o          w       o u l     d s u p p                 o r t a f i                       n d      i n g o f
                       p     r      o      b        a b         l e             c     a u s             e                ,                w h          i c        h          i s          s u               e w a         s              n o t              d     i s       c       u s s      e d i n                  t h e o p i n                     i o      n .




                                                                                                                                                                                                                               - 2 0 -
 1   o f     t h e       c a r ,                  a n d                    s a w              a      s h o t g u n                      o n                  t h e                 f r o n t                         f l o o r b o a r d                               o f         t h e           c a r .

 2   H e     a r r e s t e d                      t h e                    d e f e n d a n t                        f o r               d r i v i n g                                o n               a             r e v o k e d                        l i c e n s e ,                        f o r         a

 3   s e c o n d         o f f e n s e                               o f             d r i v i n g                  u n d e r                        t h e                   i n f l u e n c e                                    o f             a l c o h o l ,                    a n d           f o r

 4   p o s s e s s i n g                a                  l o a d e d                      w e a p o n ,                   a          h u n t i n g                                 k n i f e ,                            a n d                 a      b i l l y               c l u b .                     T h e

 5   t r i a l         c o u r t                  s u p p r e s s e d                                   t h e           w e a p o n s                                      a n d          t h e                      r e s u l t s                       o f          t h e

 6   b l o o d / a l c o h o l                                 t e s t                  o n         t h e           g r o u n d s                                   t h a t               t h e                      o f f i c e r                       h a d             n o

 7   r e a s o n a b l e                s u s p i c i o n                                         t h a t           t h e               d e f e n d a n t                                        h a d                  o r             w o u l d                  c o m m i t               a

 8   c r i m e .           T h i s                         C o u r t                     r e v e r s e d                    t h a t                          d e c i s i o n ,                                       a n a l y z i n g                            t h e          t e s t s               f o r

 9   d e t e r m i n i n g                        t h e                    r e l i a b i l i t y                            o f               i n f o r m a n t s ’                                                  t i p s                   i n       t h e             c o n t e x t                 o f

10   “ p r o b a b l e           c a u s e ”                                      d e t e r m i n a t i o n s ,                                              a n d               s t a t i n g ,

11

12                                 I        n                 t h i         s        c a s        e , t h           e        p    u b         l i               c            i n t e       r e          s t               s e     r v            e d b            y
13                                 t         h       e              s t        o p         w a      s t h e                p r       e v         e n            t i          o n o           f           v i            o l e            n t         c r i         m e .
14                                 T          h      e             s c       o p       e o           f t h e              i n       t r        u s            i o          n w a            s            m i          n o r         ;           i t w           a s
15                                 i        n      t        e n d           e d           t o            b e o      n l y                 a          t         e m           p o r a       r y             s         t o p                 o   f t h             e
16                                 d         e      f        e n d          a n      t ’ s                c a r .             F    i n        a l               l y         , t h         e            “ i            n d i         c i         a o f
17                                 r          e      l         i a b          i l      i t y        ” w e r            e s              u f        f i             c i          e n t        i n             l        i g h           t           o f t         h e s e
18                                 o          t      h         e r           c o        n s i        d e r a t        i o n           s          t o                   w       a r r a          n t              a          b r          i e       f
19                                 i        n      v         e s t         i g         a t o       r y s t          o p .                 .     . .          .                A l t h       o u         g h                t h     e
20                                 r        e      l        i a b          i l        i t y              o f t       h e            t i       p              w o           u l d          c e          r t            a i n        l y              n   o t
21                                 e          s       t         a b l          i s       h p        r o b a b           l e          c a         u s               e            t o s         e a          r c           h o         r          a r      r e s t ,
22                                 a          n        d             w o      u l       d n            o t f u        r n i            s h               r          e a       s o n a            b l     e             s u s            p i       c i     o n t o
23                                 s        t     o        p t              h e           d e      f e n d a         n t          i n                a         l l                c i r      c u        m s          t a n          c e        s ,          w e
24                                 c          o      n          c l u         d e          t h        a t , g         i v e           n           t h             e            t h r e         a t               o       f v            i o      l e     n c e ,
25                                 t          h        e            p o      l i       c e            h a d “          s p e          c i        f i              c             a n d           a r          t i       c u l            a b     l e
26                                  f         a        c         t s ”             t o w               a r r a n        t t             h e            i          n v           e s t i        g a          t o        r y             s t       o p      i n
27                                  t         h      i        s c               a s e .
28
29
30
31   I d .       a t     3 4 .
32
33
34
35                                  T h i s                            C o u r t                  r e c e n t l y                         b a l a n c e d                                  p u b l i c                              i n t e r e s t                          a g a i n s t

36   p r i v a t e         r i g h t s                                i n             d e c i d i n g                   t h a t                       s o b r i e t y                                  r o a d b l o c k s                                     d o         n o t       p e r             s e

37   v i o l a t e         t h e                  F o u r t h                            A m e n d m e n t                        o r                  A r t i c l e                             I ,                 S e c t i o n                        7 .              T h e       C o u r t

38   s t a t e d :

39




                                                                                                                                                 - 2 1 -
 1                                                            I n o r          d e       r            f o     r       u      s       t o            d    e t e        r m     i n e w h e                 t h      e r            a
 2                               s     e     i     z u      r e w h        i c       h             i s            l e      s s         i      n t       r u s      i v      e     t h a n                 a
 3                               t     r      a      d i      t i o n a        l       a r              r e     s t          i s         r       e a      s o n      a b     l e , w e                      m u    s t
 4                               b      a     l     a n      c e t h       e         p u            b l        i c          i n    t e       r e         s t        s e     r v e d b y                       t   h e
 5                               s      e      i     z u      r e w i         t h         t            h e         s e       v e     r i        t y          o f        t    h e i n t e                   r f     e r e n c e
 6                               w       i     t     h        i n d i v      i d      u a            l        l i b       e r       t y       .
 7
 8
 9
10   S t a t e       v .       D o w n e y ,                    9 4 5              S . W . 2 d                       1 0 2 ,                 1 0 4            ( T e n n .                   1 9 9 7 ) .
11
12
13
14                               R e c o g n i t i o n                                   t h a t                  a n          i n v e s t i g a t i v e                                     s t o p              m a y                b e

15   c o n s t i t u t i o n a l l y                            r e a s o n a b l e ,                                     e v e n                t h o u g h                    a n         a r r e s t                  w o u l d                  n o t     b e

16   c o n s t i t u t i o n a l l y                            r e a s o n a b l e ,                                     w a s              n o t            i n t e n d e d                       t o           b e         a             r e l a x a t i o n           o f

17   c o n s t i t u t i o n a l                            p r o t e c t i o n                               a g a i n s t                       i n t r u s i o n s                             b y         t h e               S t a t e .               S e e

18   M i n n e s o t a           v .               D i c k e r s o n ,                         5 0 8                 U . S .                 3 6 6 ,               3 7 4 ,                1 1 3         S .         C t .                   2 1 3 0 ,       2 1 3 6

19   ( 1 9 9 3 ) ;          A d a m s                 v .       W i l l i a m s ,                                 4 0 7            U . S .                1 4 3 ,               1 4 6 ,             9 2           S .         C t .             1 9 2 1 ,       1 9 2 3

20   ( 1 9 7 2 ) .            I n s t e a d ,                      i t         i s             a              r e c o g n i t i o n                                t h a t            a       l i m i t e d                           i n t r u s i o n

21   u n d e r       e x i g e n t                    c i r c u m s t a n c e s                                      m a y               b e            j u s t i f i e d                     a s             c o n s t i t u t i o n a l l y

22   r e a s o n a b l e .                         T w o        e s s e n t i a l                                 c o n d i t i o n s                              c h a r a c t e r i z e                                a           v a l i d

23   i n v e s t i g a t i v e                        s t o p ,            e x i g e n t                             c i r c u m s t a n c e s                                    a n d             l i m i t e d                           i n t r u s i o n .

24   A f t e r       r e v i e w i n g                        d e c i s i o n s                               f r o m              o t h e r                  j u r i s d i c t i o n s                                  i n                w h i c h

25   i n v e s t i g a t i v e                        s t o p s            w e r e                      f o u n d                  t o           b e         j u s t i f i e d ,                             t h e            C o u r t               i n     P u l l y

26   s t a t e d :             " T h e s e                    c a s e s              s h o w                      t h a t                t h e             g r a v i t y                    o f           t h e           p e r c e i v e d                   h a r m

27   i s   a     c r u c i a l                     e l e m e n t               i n              a s s e s s i n g                                t h e             r e a s o n a b l e n e s s                                        o f       a n

28   i n v e s t i g a t i v e                        T e r r y            s t o p . "                               P u l l y ,                        8 6 3          S . W . 2 d                  a t           3 3 .                     T h e       C o u r t

29   t h e n     a p p r o v e d                      t h i s            s t a t e m e n t                                f r o m                 a       c o n c u r r i n g                           o p i n i o n                         i n       U n i t e d

30   S t a t e s       v .       M e n d e n h a l l                           ,             4 4 6                U . S .                5 4 4 ,              5 6 1 ,             1 0 0             S .           C t .               1 8 7 0 ,          1 8 8 1

31   ( 1 9 8 0 )           ( P o w e l l ,                    J . ,        c o n c u r r i n g ) :

32

33                               T h e r e a s o n a b l e n e s s o f a s t o p t u r n s o n t h e
34                               f a c t s a n d c i r c u m s t a n c e s o f e a c h c a s e .      I n
35                               p a r t i c u l a r , t h e C o u r t h a s e m p h a s i z e d ( i ) t h e




                                                                                                                                    - 2 2 -
 1                                   p     u     b l       i c      i       n t       e r     e s   t     s       e       r v e    d         b y t h          e s e i          z u r e , ( i i )
 2                                   t   h     e         n a t     u       r e          a   n d        s c       o       p e       o f          t h e        i n t r u        s i o n , a n d
 3                                   (   i     i i      ) t          h      e        o b     j e    c t i       v       e f       a c       t s u p          o n w h         i c h t h e l a w
 4                                   e     n     f o       r c e      m       e n     t       o f    f i c        e       r r        e l      i e d i         n l i g          h t o f h i s
 5                                   k     n     o w      l e d        g      e      a n      d      e x p            e r i e      n c        e .
 6
 7
 8
 9   S t a t e       v .         P u l l y ,                  8 6 3                  S . W . 2 d               a t             3 4 .
10
11
12
13                                   T h e              b u r d e n                     i s         o n         t h e             S t a t e                t o     s h o w           t h a t            e x i g e n t

14   c i r c u m s t a n c e s                         m a k e                 t h e           s e a r c h                   i m p e r a t i v e .                           S t a t e            v .       B a r t r a m ,          9 2 5

15   S . W . 2 d           2 2 7 ,             2 3 0          ( T e n n .                      1 9 9 6 ) ;                   S t a t e               v .         W a t k i n s ,            8 2 7           S . W . 2 d         2 9 3 ,      2 9 5

16   ( T e n n .       1 9 9 2 ) .

17

18                                                                                                                                         D .

19

20                                   A s           s t a t e d                       p r e v i o u s l y ,                             t h e             r e c o r d         w i l l            b e       e x a m i n e d           f i r s t

21   t o     d e t e r m i n e                    i f         t h e r e                     w a s         p r o b a b l e                          c a u s e           t o       a r r e s t              t h e     d e f e n d a n t              i n

22   t h i s       c a s e .                   T h e          f a c t s                     a n d             c i r c u m s t a n c e s                            s h o w           t h a t            O f f i c e r       F e r r e l l

23   h a d     p r o b a b l e                   c a u s e                     t o          b e l i e v e                    t h a t               t h e         d e f e n d a n t                w a s         v i o l a t i n g         t h e

24   l a w .         I n i t i a l l y ,                           t h e               o f f i c e r ' s                          k n o w l e d g e                    t h a t          t h e           d e f e n d a n t ' s

25   d r i v e r           l i c e n s e                   h a d               b e e n              r e v o k e d                      f o r         a       y e a r         w a s        n o t           r e a s o n a b l e          c a u s e

26   t o     b e l i e v e               t h a t              t h e                 d e f e n d a n t                        w a s               c o m m i t t i n g              a n       o f f e n s e .                 S i n c e        h e

27   a l s o       k n e w         t h a t                 r e s t r i c t e d                            l i c e n s e s                          w e r e         a v a i l a b l e                    f o r     b u s i n e s s

28   p u r p o s e s ,             h i s                o b s e r v a t i o n                             o f             t h e             d e f e n d a n t ,                w h o            w a s       a     f a r m e r ,

29   d r i v i n g           a       p i c k u p                   t r u c k                   d u r i n g                   w o r k i n g                   h o u r s ,             w o u l d            r e a s o n a b l y

30   s u p p o r t           n o t h i n g                    m o r e                  t h a n            a            s u s p i c i o n                     t h a t         t h e        d e f e n d a n t             w a s

31   d r i v i n g           w i t h o u t                    a u t h o r i t y .                                      S t a t e d                 a n o t h e r             w a y ,        h e           d i d     n o t     h a v e

32   r e a s o n a b l e                 c a u s e                 t o              b e l i e v e                      t h e         d e f e n d a n t                   h a d          n o t         a p p l i e d         f o r      o r

33   h a d     b e e n           d e n i e d                   a           r e s t r i c t e d                            l i c e n s e .                        H o w e v e r ,            t h e           o f f i c e r         k n e w




                                                                                                                                   - 2 3 -
 1   t h a t         a       r e s t r i c t e d                          l i c e n s e                                w o u l d                             n o t            a u t h o r i z e                                      a        f a r m e r                        t o     d r i v e           t o

 2   a     b a r .             T h e               d e f e n d a n t ' s                                     f u r t i v e                                   d r i v i n g                          b e h a v i o r                                a n d                 h i s         s t o p p i n g

 3   a t       t h e         b a r          w e r e                s u f f i c i e n t                                       t o                  e l e v a t e                            s u s p i c i o n                                  t o                p r o b a b l e                 c a u s e .

 4   H a d       t h e         d e f e n d a n t                          n o t         b e e n                              i n                  v i o l a t i o n                                    o f             t h e             r e s t r i c t e d                             l i c e n s e

 5   b y       d r i v i n g                w h i l e                   d r i n k i n g                                i n t o x i c a n t s ,                                                t h e r e                        w a s               n o             o b v i o u s             r e a s o n

 6   t o       a v o i d         O f f i c e r                          F e r r e l l .                                      A l s o ,                            h a d            t h e                    d e f e n d a n t                                    b e e n           a b o u t         h i s

 7   b u s i n e s s             p u r p o s e s ,                            h e           w o u l d                                 n o t                  h a v e               v i o l a t e d                                   t h e                     r e s t r i c t e d

 8   l i c e n s e             b y          s t o p p i n g                     a t                   a            b a r .                            T h e s e                    f a c t s                           a n d             c i r c u m s t a n c e s                                 w e r e

 9   s u f f i c i e n t                    t o             s u p p o r t               a                    f i n d i n g                                  o f         p r o b a b l e                                      c a u s e                         j u s t i f y i n g                t h e

10   s t o p         a n d       t h e                 s u b s e q u e n t                                   a r r e s t .

11

12                                                                                                                                                            E .

13

14                                     E v e n                  t h o u g h                 O f f i c e r                                         F e r r e l l                            h a d                  p r o b a b l e                                c a u s e             t o       s t o p

15   t h e       d e f e n d a n t ’ s                             v e h i c l e ,                                 i t                s h o u l d                       b e                o b s e r v e d                               t h a t                       t h e       s t o p        w o u l d

16   f a i l       t h e         b a l a n c i n g                            t e s t                        t h a t                      m u s t                   b e            a p p l i e d                               t o           t h e                 f a c t s             a n d

17   c i r c u m s t a n c e s                              w h e r e           t h e r e                              i s                 r e l i a n c e                                 o n             a n               i n v e s t i g a t i v e                                  s t o p .              A s

18   s t a t e d         i n         H u g h e s                        v .     S t a t e ,                                  5 8 8                    S . W . 2 d                          a t              3 0 3 :

19

20                                                                T h   u s , i             n                  t   h e                c o         n t         e x t            o   f            a           "     s t          o p        a n          d
21                                     f     r      i s       k "       s i t u a                 t          i o    n ,                 t h           e        C o u         r t              f r         e e          d       F o u        r t            h
22                                     A      m      e n       d m e     n t a n                 a         l y       s i     s              f     r o        m t          h e              r i          g i        d i       t y          o f             t h e
23                                     p       r     o b        a b l   e c a u                 s          e          s t         a       n d         a r      d b          u t               i n             s        o       d o i        n g            i t
24                                     i      m       p o     s e d            a s t            a          n d         a r       d            o        f        s p e        c i       f      i c             a      n d           a r       t i       c u l a b l e
25                                     f    a      c t      s .              T h e          d             e t      e c       t        i o           n        a n d             p   r        e v        e n          t i        o n       o f               c r i m e
26                                      a     n      d         t h e          s a f e             t        y          o f                t h          e        o f f         i c       e     r           a r         e          b a l      a n          c e d
27                                      a     g     a i      n s t         t h e                n         a t       u r      e              a      n d            e x     t e          n    t           o f              a    n d        t h       e
28                                      r    e      a s     o n s           f o r               t         h e            i   n         t r        u s         i o n        .
29
30
31
32   T h e       d e c i s i o n s                          r e q u i r e               a n                        a r t i c u l a b l e                                           a n d                    r e a s o n a b l e                                    s u s p i c i o n                 t h a t

33   t h e       v e h i c l e                     o r         t h e          o c c u p a n t                                         i s             s u b j e c t                              t o              s e i z u r e                                f o r       a       v i o l a t i o n




                                                                                                                                                            - 2 4 -
 1   o f     t h e        l a w ,        a n d ,           f u r t h e r ,                   “ ‘ t h a t           a         s e i z u r e               m u s t           b e          b a s e d              o n

 2   s p e c i f i c ,                o b j e c t i v e              f a c t s               i n d i c a t i n g                 t h a t               s o c i e t y ’ s                   l e g i t i m a t e

 3   i n t e r e s t s            r e q u i r e              t h e        s e i z u r e                  o f       t h e         p a r t i c u l a r                       i n d i v i d u a l . ”                               I d .

 4   a t     3 0 7        ( q u o t i n g            B r o w n               v .         T e x a s ,             4 4 3         U . S .           4 7 ,           5 2 ,         9 9         S .         C t .          2 6 3 7 ,

 5   2 6 4 0       ( 1 9 7 9 ) ) .                 T h e          f a c t s              a n d        c i r c u m s t a n c e s                          o f       t h i s               c a s e            s u p p o r t               t h e

 6   f i r s t           r e q u i r e m e n t ,                  r e a s o n a b l e                    s u s p i c i o n                 ( a n d               e v e n               p r o b a b l e                   c a u s e ) .

 7   H o w e v e r ,            t h o s e        f a c t s            a n d              c i r c u m s t a n c e s                     d o         n o t           s h o w              e x i g e n t

 8   c i r c u m s t a n c e s                 r e q u i r i n g                     t h a t           t h e           d e f e n d a n t                 b e         s e i z e d .                     O f f i c e r

 9   F e r r e l l           h a d       n o       b a s i s          o n            w h i c h           t o       s u s p e c t                 t h a t           t h e           d e f e n d a n t                        w a s

10   i n t o x i c a t e d .                   T h e        d e f e n d a n t                    w a s          n o t          s p e e d i n g ,                   n o r           w a s             h e ,         t o        t h e

11   o f f i c e r ' s               o b s e r v a t i o n ,                   v i o l a t i n g                       a n y     t r a f f i c                   r e g u l a t i o n s .                                 H i s

12   o b s e r v a b l e                o p e r a t i o n              o f           t h e           v e h i c l e             p o s e d               n o       d a n g e r               t o             t h e         p u b l i c .

13   T h e       o n l y        s u s p e c t e d                 v i o l a t i o n                    w a s           d r i v i n g             o n         a     r e v o k e d                     l i c e n s e .                    T h e

14   p u b l i c ' s            i n t e r e s t             i n       e n f o r c i n g                    t h e             l a w     c o u l d                 a s       w e l l               h a v e             b e e n

15   p r o t e c t e d            b y       c h e c k i n g               t h e            r e c o r d s                 r e g a r d i n g                   t h e       s t a t u s                   o f         t h e

16   d e f e n d a n t ' s                l i c e n s e             a n d            p r o c u r i n g                   a     w a r r a n t                 f o r       h i s             a r r e s t                o r

17   m a k i n g          a n       a c c u s a t i o n               t o            t h e       g r a n d               j u r y .               T h e           p u r p o s e                 o f           t h e          s t o p

18   w a s       n o t       l i m i t e d           t o       i n s u r i n g                   t h e           o f f i c e r ' s                 s a f e t y               o r           t h e             p r o t e c t i o n

19   o f     t h e        p u b l i c .              I n       c o n t r a s t                   t o       t h i s             s i t u a t i o n ,                     t h e            e x i g e n t

20   c i r c u m s t a n c e               i n       P u l l y              w a s            t h a t       t h e             o f f i c e r               h a d         r e l i a b l e                       i n f o r m a t i o n

21   t h a t         t h e      d e f e n d a n t                 w a s            i n       p o s s e s s i o n                 o f         a         s h o t g u n                   a n d         " w a s             s u p p o s e d

22   t o     s h o o t          s o m e o n e . "                   P u l l y ,                8 6 3           S . W . 2 d           a t         2 9 .               T h e         c a s e s                 r e l i e d              u p o n

23   i n     P u l l y          t o       j u s t i f y             t h e            s t o p           i n v o l v e d               s i t u a t i o n s                         w h e r e                 t h e         o f f i c e r

24   r e a s o n a b l y               s u s p e c t e d              t h a t                t h e       p e r s o n             s t o p p e d                   w a s           i n       t h e             p o s s e s s i o n

25   o f     a     c o n c e a l e d             w e a p o n ,                 o r           i t e m s           t a k e n           f r o m             t h e         v i c t i m                   o f       a         r e c e n t




                                                                                                                - 2 5 -
                                                                                                                                       1 0
 1   m u r d e r .                    P u l l y ,                8 6 3       S . W . 2 d               a t      3 3 - 3 4 .                            C o n s e q u e n t l y ,                           t h e            e v i d e n c e

 2   d o e s         n o t           s u p p o r t               a       f i n d i n g           o f         e x i g e n t                   c i r c u m s t a n c e s .

 3

 4                                     T h e        m a j o r i t y                  s t a t e s               t h a t          a       b r i e f                i n v e s t i g a t o r y                            s t o p                i s

 5   c o n s t i t u t i o n a l l y                             p e r m i s s i b l e                   i f          t h e          o f f i c e r                   h a s          a      r e a s o n a b l e

 6   s u s p i c i o n ,                 s u p p o r t e d                   b y         s p e c i f i c                a n d          a r t i c u l a b l e                             f a c t s ,              t h a t                a

 7   c r i m i n a l             o f f e n s e                   h a s       b e e n         o r         i s          a b o u t              t o         b e         c o m m i t t e d .                          M a j o r i t y

 8   O p i n i o n             a t       _ _ _ _ _               [ s l i p         o p .         a t         1 4 ] .                  A s          a         p r a c t i c a l              m a t t e r ,               t h e

 9   l a n g u a g e           o f       t h e       m a j o r i t y               w o u l d            a l l o w            t h e       d e t e n t i o n                   a n d          a t         l e a s t            a      p a t d o w n

10   s e a r c h        o f      a n y         p e r s o n               s u s p e c t e d             o f          p o s s e s s i n g                      i l l e g a l              d r u g s         o r         o t h e r

11   c o n t r a b a n d .                       T h e          m a j o r i t y ,                t h e n ,              w o u l d              e l i m i n a t e                         t h e      n e e d             f o r

12   e x i g e n t            c i r c u m s t a n c e s                         a n d       a l l o w                 o f f i c e r s                    t o         p r o c e e d                o n l y             o n

13   “ r e a s o n a b l e                 s u s p i c i o n , ”                        o n l y .               T h e          l a n g u a g e                       o f      t h e          m a j o r i t y                       w o u l d

14   a l l o w         d e t e n t i o n                       u p o n         m e r e       s u s p i c i o n .                             S e e             M i n n e s o t a                  v .       D i c k e r s o n ,

15   5 0 8         U . S .       3 6 6 ,           3 8 1 ,             1 1 3       S .       C t .           2 1 3 0 ,               2 1 4 0             ( 1 9 9 3 ) .                     S u c h          a n

16   i n t e r p r e t a t i o n                         o f         t h e       l a w       c o n t r a d i c t s                           t h e             c o n s i s t e n t                      h o l d i n g s                      u n d e r

17   T e r r y         a n d          t h i s        C o u r t               t h a t        e a c h             c a s e              m u s t             b e         d e c i d e d                o n       i t s                o w n

18   f a c t s         a n d          t h a t            t h e         “ e x i g e n c i e s                    o f          t h e           s i t u a t i o n                  [ m u s t                 m a k e ]                t h e

19   s e a r c h          i m p e r a t i v e . ”                            S t a t e           v .         B a r t r a m ,                   9 2 5             S . W . 2 d               2 2 7 ,              2 2 9 - 3 0

20   ( T e n n .          1 9 9 6 ) ;              T e r r y ,               3 9 2         U . S .           a t        3 0 ,          8 8             S .       C t .        a t          1 8 8 4 .

21

22                                                                                                                     I V

23

24                                     T h e        c o n c l u s i o n                    i s          t h a t          b e c a u s e                       t h e         o f f i c e r                h a d         p r o b a b l e

25   c a u s e         t o           a r r e s t               t h e       d e f e n d a n t ,                  I       a g r e e              t h a t               t h e          m o t i o n                 t o         s u p p r e s s



                                         10
                                              F o r a d d i t i o n a l d e c i s i o n s b a s e d o n                                                 e x i g e n t c i r c u m s t a n c e s ,
     s e e     4     W h a r t o n ' s            C r i m i n a l E v i d e n c e § 7 1 7 , p . 8 2 6                                                  ( 1 4 t h e d . 1 9 8 7 ) .




                                                                                                                    - 2 6 -
1   s h o u l d   b e   d e n i e d .

2

3                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
4                                       R e i d , J .




                                                     - 2 7 -